Exhibit 10.5

NISSAN AUTO RECEIVABLES 2019-A OWNER TRUST

(a Delaware Statutory Trust)

AMENDED AND RESTATED TRUST AGREEMENT

between

NISSAN AUTO RECEIVABLES CORPORATION II,

as Depositor,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

and

U.S. BANK NATIONAL ASSOCIATION,

as Certificate Registrar and Paying Agent

Dated as of February 13, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS          

 

         Page  

ARTICLE I

  DEFINITIONS      1  

SECTION 1.01.

  Definitions      1  

SECTION 1.02.

  Usage of Terms      1  

ARTICLE II

  CREATION OF ISSUER      1  

SECTION 2.01.

  Creation of Trust      1  

SECTION 2.02.

  Office      2  

SECTION 2.03.

  Purposes and Powers      2  

SECTION 2.04.

  Appointment of the Owner Trustee      2  

SECTION 2.05.

  Declaration of Issuer      2  

SECTION 2.06.

  Liability of the Certificateholders      3  

SECTION 2.07.

  Title to Trust Property      3  

SECTION 2.08.

  Situs of Trust      3  

SECTION 2.09.

  Representations and Warranties of the Depositor      4  

SECTION 2.10.

  Covenants of the Certificateholder      5  

ARTICLE III

  CERTIFICATES AND TRANSFER OF INTERESTS      5  

SECTION 3.01.

  The Certificates      5  

SECTION 3.02.

  Authentication of Certificates      5  

SECTION 3.03.

  Registration of Transfer and Exchange of Certificates      6  

SECTION 3.04.

  Mutilated, Destroyed, Lost or Stolen Certificates      10  

SECTION 3.05.

  Persons Deemed Certificateholders      11  

SECTION 3.06.

  Access to List of Certificateholders’ Names and Addresses      11  

SECTION 3.07.

  Maintenance of Office or Agency      11  

SECTION 3.08.

  Appointment of Paying Agent      11  

SECTION 3.09.

  Legending of Certificates      12  

SECTION 3.10.

  Actions of Certificateholders      13  

ARTICLE IV

  ACTIONS BY OWNER TRUSTEE OR CERTIFICATEHOLDERS      14  

SECTION 4.01.

  Prior Notice to Certificateholders with Respect to Certain Matters      14  

SECTION 4.02.

  Action by Certificateholders with Respect to Certain Matters      14  

SECTION 4.03.

  Action with Respect to Bankruptcy      14  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.04.

  Restrictions on Certificateholders’ Power      15  

SECTION 4.05.

  Majority of the Certificates Control      15  

ARTICLE V

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      15  

SECTION 5.01.

  Establishment of Accounts      15  

SECTION 5.02.

  Application of Amounts in Trust Accounts      16  

SECTION 5.03.

  Method of Payment      17  

SECTION 5.04.

  Accounting and Reports to the Noteholders, the Certificateholders, the
Internal Revenue Service and Others      17  

SECTION 5.05.

  Signature on Returns; Partnership Representative      17  

SECTION 5.06.

  Duties of Depositor on Behalf of Issuer      18  

ARTICLE VI

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      18  

SECTION 6.01.

  General Authority      18  

SECTION 6.02.

  General Duties      19  

SECTION 6.03.

  Duties of the Owner Trustee      19  

SECTION 6.04.

  No Duties Except as Specified in this Agreement or in Instructions      20  

SECTION 6.05.

  No Action Except Under Specified Documents or Instructions      21  

SECTION 6.06.

  Restrictions      21  

ARTICLE VII

  CONCERNING THE OWNER TRUSTEE      21  

SECTION 7.01.

  Rights of the Owner Trustee      21  

SECTION 7.02.

  Furnishing of Documents      23  

SECTION 7.03.

  Representations and Warranties      23  

SECTION 7.04.

  Reliance; Advice of Counsel      24  

SECTION 7.05.

  Not Acting in Individual Capacity      24  

SECTION 7.06.

  Owner Trustee Not Liable for Certificates or Receivables      24  

SECTION 7.07.

  Owner Trustee May Own Certificates and Notes      25  

ARTICLE VIII

  COMPENSATION OF OWNER TRUSTEE      25  

SECTION 8.01.

  Owner Trustee’s Fees and Expenses      25  

SECTION 8.02.

  Indemnification      25  

SECTION 8.03.

  Payments to the Owner Trustee      26  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

       Page  

ARTICLE IX

  TERMINATION OF TRUST AGREEMENT      26  

SECTION 9.01.

  Termination of Trust Agreement      26  

ARTICLE X

  SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES      28  

SECTION 10.01.

  Eligibility Requirements for Owner Trustee      28  

SECTION 10.02.

  Resignation or Removal of Owner Trustee      28  

SECTION 10.03.

  Successor Owner Trustee      29  

SECTION 10.04.

  Merger or Consolidation of Owner Trustee      29  

SECTION 10.05.

  Appointment of Co-Trustee or Separate Trustee      30  

ARTICLE XI

  MISCELLANEOUS      31  

SECTION 11.01.

  Supplements and Amendments      31  

SECTION 11.02.

  No Legal Title to Owner Trust Estate in Certificateholders      32  

SECTION 11.03.

  Limitations on Rights of Others      32  

SECTION 11.04.

  Notices      32  

SECTION 11.05.

  Severability      33  

SECTION 11.06.

  Counterparts      33  

SECTION 11.07.

  Successors and Assigns      33  

SECTION 11.08.

  No Petition      33  

SECTION 11.09.

  No Recourse      33  

SECTION 11.10.

  Headings      34  

SECTION 11.11.

  GOVERNING LAW      34  

Exhibit A    Form of Certificate Exhibit B    Form of Transferee Representation
Letter Exhibit C    Form of Transferor Representation Letter

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT, dated as of February 13, 2019 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), among NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware
corporation, as depositor (the “Depositor), WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association with trust powers, not in its
individual capacity but solely as owner trustee (in such capacity, the “Owner
Trustee”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as certificate registrar and paying agent (in such capacity, as applicable, the
“Certificate Registrar” or the “Paying Agent”), amending and restating in its
entirety the Trust Agreement, dated as of January 16, 2019 (the “Original Trust
Agreement”), between the same parties, and herein referred to as the “Trust
Agreement” or this “Agreement.”

IN CONSIDERATION of the mutual agreements herein contained, and of other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Except as otherwise specified herein or if the
context may otherwise require, capitalized terms used but not otherwise defined
herein have the respective meanings assigned to such terms in the Sale and
Servicing Agreement, dated as of the date hereof (the “Sale and Servicing
Agreement”), by and among Nissan Auto Receivables Corporation II, as seller,
Nissan Motor Acceptance Corporation, as servicer, Nissan Auto Receivables 2019-A
Owner Trust, as issuer, and U.S. Bank National Association, as indenture trustee
(the “Indenture Trustee”).

SECTION 1.02. Usage of Terms. With respect to all terms in this Agreement, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto;
and the term “including” means “including without limitation.”

ARTICLE II

CREATION OF ISSUER

SECTION 2.01. Creation of Trust. A Delaware statutory trust known as “Nissan
Auto Receivables 2019-A Owner Trust” was formed in accordance with the
provisions of the Statutory Trust Act pursuant to the Original Trust Agreement,
under which name the Issuer may engage in activities as permitted by the Basic
Documents, make and execute contracts and other instruments and sue and be sued,
to the extent provided herein.

 

      (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 2.02. Office. The principal place of business of the Issuer for purposes
of Delaware law shall be in care of the Owner Trustee at the Corporate Trust
Office or at such other address in Delaware as the Owner Trustee may designate
by written notice to the Certificateholders and the Servicer. The Issuer may
establish additional offices located at such place or places inside or outside
of the State of Delaware as the Owner Trustee may designate by written notice to
the Certificateholders and the Administrator.

SECTION 2.03. Purposes and Powers.

(a) The purpose of the Issuer is, and the Issuer shall have the power and
authority and is authorized, to engage in the following activities:

(1) to issue Notes pursuant to the Indenture and Certificates pursuant to this
Agreement;

(2) to acquire the Transferred Assets from the Depositor in exchange for the
Notes and Certificates pursuant to the Sale and Servicing Agreement;

(3) to assign, grant, transfer, pledge, mortgage and convey the Owner Trust
Estate pursuant to, and on the terms and conditions set forth in, the Indenture
and to hold, manage and distribute to the Certificateholders pursuant to the
terms of the Sale and Servicing Agreement any portion of the Owner Trust Estate
released from the Lien of, and remitted to the Issuer pursuant to, the Indenture
as set forth therein and in the Sale and Servicing Agreement;

(4) to enter into and perform its obligations under the Basic Documents to which
it is to be a party;

(5) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(6) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of distributions to the Certificateholders and the
Noteholders and in respect of amounts to be released to the Depositor, the
Servicer, the Administrator and third parties, if any.

The Issuer shall not engage in any activity other than in connection with the
foregoing and as required or authorized by the terms of the Basic Documents.

SECTION 2.04. Appointment of the Owner Trustee. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.05. Declaration of Issuer. The Owner Trustee hereby declares that it
will hold the Owner Trust Estate in trust upon and subject to the conditions set
forth herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Basic Documents. It is the intention of the
parties hereto that the Issuer constitute a statutory trust under the Statutory
Trust Act and that this Agreement constitute the governing instrument of

 

   2    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

such statutory trust. It is the intention of the parties hereto that, for U.S.
federal income tax, state and local income tax and franchise tax purposes, until
the Certificates are beneficially owned by more than one Person (and all such
owners are not treated as the same Person for U.S. federal income tax purposes),
the Issuer will be disregarded as an entity separate from the Depositor (or
another Person that beneficially owns all of the Certificates) (other than for
Tennessee tax purposes, in which case the Issuer will be treated as a
corporation) and the Notes will be characterized as debt. At such time that the
Certificates are beneficially owned by more than one Person (and all such owners
are treated as the same Person for U.S. federal income tax purposes), it is the
intention of the parties hereto that, for income and franchise tax purposes, the
Issuer shall be treated as a partnership (other than for Tennessee tax purposes,
in which case the Issuer will be treated as a corporation), with the assets of
the partnership being the Receivables and other assets held by the Issuer, the
partners of the partnership being the Certificateholders, and the Notes being
debt of the partnership. The Depositor and the Certificateholders, by acceptance
of a Certificate, agree to such treatment and agree to take no action
inconsistent with such treatment. The parties agree that, unless otherwise
required by appropriate tax authorities, until the Certificates are beneficially
owned by more than one Person (and all such owners are not treated as the same
Person for U.S. federal income tax purposes), the Issuer will not file or cause
to be filed annual or other necessary tax returns, reports and other forms
inconsistent with the characterization of the Issuer as a disregarded entity of
its owner (other than for Tennessee tax purposes, in which case the requisite
returns, reports, and/or forms will be filed with the Tennessee Department of
Revenue to obtain and maintain the Issuer’s exemption from Tennessee Franchise,
Excise, and Hall Taxes). Effective as of the date hereof, the Owner Trustee
shall have all rights, powers and duties set forth herein and, to the extent not
inconsistent herewith, in the Statutory Trust Act with respect to accomplishing
the purposes of the Issuer. At the direction of the Depositor, the Owner Trustee
caused to be filed the Certificate of Trust pursuant to the Statutory Trust Act,
and the Owner Trustee shall file or cause to be filed such amendments thereto as
shall be necessary or appropriate to satisfy the purposes of this Agreement and
as shall be consistent with the provisions hereof.

SECTION 2.06. Liability of the Certificateholders. No Certificateholder
(including the Depositor if the Depositor is a Certificateholder) shall have any
personal liability for any liability or obligation of the Issuer, solely by
reason of it being a Certificateholder.

SECTION 2.07. Title to Trust Property. Legal title to all of the Owner Trust
Estate shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.08. Situs of Trust. The Issuer will be located in Delaware and
administered in the states of Delaware, New York, Minnesota or Illinois. All
bank accounts maintained by the Owner Trustee on behalf of the Issuer shall be
located in the State of Delaware, the State of Minnesota or the State of
Illinois. The Issuer shall not have any employees in any state other than
Delaware; provided, however, that nothing herein shall restrict or prohibit the
Owner Trustee from having employees within or without the State of Delaware.
Payments will be received by the Issuer only in Delaware or New York or
Minnesota, and payments will be made by the Issuer only from Delaware or New
York or Minnesota. The principal office of the Issuer will be at the Corporate
Trust Office in Delaware.

 

   3    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 2.09. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that as of the Closing Date:

(a) Organization and Good Standing. The Depositor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with corporate power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, corporate power,
authority and legal right to acquire and own the Receivables.

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications, and where the
failure to so qualify would have a material adverse effect on the ability of the
Depositor to perform its obligations under this Agreement.

(c) Power and Authority. The Depositor has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms. The Depositor has
full power and authority to sell and assign the property to be sold and assigned
to and deposited as part of the Owner Trust Estate and has duly authorized such
sale and assignment to the Issuer by all necessary corporate action; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Depositor by all necessary corporate action.

(d) Binding Obligations. This Agreement is a legal, valid and binding obligation
of the Depositor enforceable in accordance with its terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles,
regardless of whether such enforceability shall be considered in a proceeding in
equity or law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Depositor, or any indenture, agreement or other
instrument to which the Depositor is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Basic Documents); nor violate any law or, to the best of the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties; which breach, default, conflict, Lien or violation in any case
would have a material adverse effect on the ability of the Depositor to perform
its obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the Depositor’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties: (i) asserting the invalidity of this
Agreement; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement; (iii) seeking any determination or ruling that
would materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement; or
(iv) relating to the Depositor and that would adversely affect the federal or
any state income tax attributes of the Issuer, the Certificates or the Notes.

 

   4    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(g) Independent Director. Notwithstanding anything to the contrary in the
Depositor’s Formation Documents, the Depositor shall ensure that at least one
director of the Depositor shall be an Independent Director.

SECTION 2.10. Covenants of the Certificateholder. Each Certificateholder, by
becoming a beneficial owner of the Certificate, hereby acknowledges and agrees
(a) that the Certificateholder is subject to the terms, provisions and
conditions of the Certificate, to which the Certificateholder agrees to be
bound; and (b) that it shall not take any position in such Certificateholder’s
tax returns inconsistent with Section 2.05 herein and Section 2.13 of the
Indenture.

ARTICLE III

CERTIFICATES AND TRANSFER OF INTERESTS

SECTION 3.01. The Certificates. The Certificates shall be issued with an initial
face amount equal to the Original Certificate Balance and in minimum
denominations of $25,000 and in integral multiples of $1,000 in excess thereof;
provided, that the final aggregate $56,416,057.15 distributed to the
Certificateholders under the Basic Documents shall be deemed to repay the
Certificate Balance in full and reduce the face amount of the Certificates to
$0. The Certificates shall be executed on behalf of the Issuer by manual or
facsimile signature of an Authorized Officer of the Owner Trustee and
authenticated on behalf of the Owner Trustee or its authenticating agent by the
manual or facsimile signature of an Authorized Officer. Certificates bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures shall have been affixed, authorized to sign on behalf of the Issuer,
shall be validly issued and entitled to the benefits of this Agreement and shall
be valid and binding obligations of the Issuer, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Certificates or did not hold such offices at
the date of authentication and delivery of such Certificates.

The Certificates may be printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination in the form of Exhibit A
hereto.

If a transfer of a Certificate is permitted pursuant to Section 3.10, a
transferee of a Certificate shall become a Certificateholder, and shall be
entitled to the rights and subject to the obligations of a Certificateholder
hereunder, upon such transferee’s acceptance of a Certificate duly registered in
such transferee’s name pursuant to Section 3.03.

SECTION 3.02. Authentication of Certificates. Concurrently with the initial
transfer of the Receivables to the Issuer pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause to be executed, authenticated and
delivered on behalf of the Issuer to the Depositor, Certificates in an aggregate
principal amount equal to the Original Certificate Balance and evidencing the
ownership of the Issuer. No Certificate shall entitle its Holder to any benefit

 

   5    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

under this Agreement or be valid for any purpose, unless there shall appear on
such Certificate a certificate of authentication substantially in the form set
forth in Exhibit A, executed by the Owner Trustee or the Owner Trustee’s
authenticating agent, by manual or facsimile signature of an Authorized Officer,
and such authentication shall constitute conclusive evidence, and the only
evidence, that such Certificate shall have been duly authenticated and delivered
hereunder. All Certificates shall be dated the date of their authentication.

SECTION 3.03. Registration of Transfer and Exchange of Certificates.

(a) The Certificate Registrar shall keep or cause to be kept, at its Corporate
Trust Office, a Certificate Register in which, subject to such reasonable
regulations as it may prescribe, the Issuer shall provide for the registration
of Certificates and of transfers and exchanges of Certificates as herein
provided. U.S. Bank National Association shall be the initial Certificate
Registrar. In the event that the Certificate Registrar shall for any reason
become unable to act as Certificate Registrar, the Certificate Registrar shall
promptly give written notice to such effect to the Depositor, the Owner Trustee
and the Servicer. Upon receipt of such notice, the Servicer shall appoint
another bank or trust company, which shall agree to act in accordance with the
provisions of this Agreement applicable to it and otherwise acceptable to the
Owner Trustee and the Certificateholders, to act as successor Certificate
Registrar under this Agreement.

(b) Upon surrender for registration of transfer of any Certificate at the
Corporate Trust Office of the Certificate Registrar or other office or agency
maintained pursuant to Section 3.07, the Owner Trustee shall execute,
authenticate and deliver (or shall cause its authenticating agent to
authenticate and deliver), in the name of the designated transferee or
transferees, one or more new Certificates in authorized denominations of a like
aggregate amount dated the date of authentication by the Owner Trustee or any
authenticating agent. At the option of a Holder, Certificates may be exchanged
for other Certificates of authorized denominations of a like aggregate amount
upon surrender of the Certificates to be exchanged at the office or agency
maintained pursuant to Section 3.07. The preceding provisions of this Section
notwithstanding, the Owner Trustee shall not make and the Certificate Registrar
shall not register transfer or exchanges of Certificates for a period of 15 days
preceding the due date for any payment with respect to the Certificates.

(c) Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the related Certificateholder or such Certificateholder’s attorney duly
authorized in writing and accompanied by IRS Form W-8 BEN, W-8BEN-E, W-8ECI or
W-9, as applicable, and such other documentation as may be required by the Owner
Trustee in order to comply with applicable law, including the Customer
Identification Program requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations, the Financial Crimes
Enforcement Network’s Customer Due Diligence Requirements and such other laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions (“Applicable Law”). Pursuant to Applicable Law, the
Owner Trustee is required to obtain on or before closing, and from time to time
thereafter, documentation to verify and record information that identifies each
Person who opens an account. For a non-individual Person such

 

   6    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

as a business entity, a charity, a trust or other legal entity, the Owner
Trustee will ask for documentation to verify the entity’s formation and
existence, its financial statements, licenses, tax identification documents,
identification and authorization documents from individuals claiming authority
to represent the entity and other relevant documentation and information
(including beneficial owners of such entities). To the fullest extent permitted
by Applicable Law, the Owner Trustee may conclusively rely on, and shall be
fully protected and indemnified in relying on, any such information received. No
transfer will be effectuated hereunder unless the Owner Trustee has received the
transfer documentation required hereunder. Failure to provide such information
may result in an inability of the Owner Trustee to perform its obligations
hereunder, which, at the sole option of the Owner Trustee, may result in the
Owner Trustee’s resignation in accordance with the terms hereof. Further, the
parties hereto agree that for purposes of Applicable Law, (a) each
Certificateholder owning twenty five percent (25%) or more of the beneficial
interest in the Issuer is and shall be deemed to be the beneficial owners of the
Issuer for purposes of providing the information required under Applicable Law,
and (b) each such Certificateholder is and shall deemed to be the parties with
the power and authority to control the Issuer. Each Certificate surrendered for
registration of transfer or exchange shall be cancelled and subsequently
disposed of by the Certificate Registrar in accordance with its customary
practice.

No transfer of a Certificate (or interest therein) to any transferee shall be
made unless the Certificate Registrar shall have received:

(1) a certification letter from the transferee of such Certificate (or interest
therein) substantially in the form of Exhibit B (except that any restriction or
requirement described below may be removed or modified if the Depositor has
received an opinion from a nationally recognized tax counsel (which, for the
avoidance of doubt, may rely on reasonable representations of the applicable
transferee or other applicable persons) that such restriction or requirement is
not necessary to conclude that any such transfer will not cause any of the tax
opinions that were rendered on the Closing Date to be inaccurate if rendered as
of the transfer date and will not cause a material adverse effect on the U.S.
federal income tax consequences to any Noteholder with respect to holding a
Note) to the effect that:

(i) such transferee acknowledges that the Certificates have not been and will
not be registered under the Securities Act or the securities law of any
jurisdiction;

(ii) such transferee acknowledges that if in the future it decides to resell,
assign, pledge or otherwise transfer any Certificates, such Certificates may be
resold, assigned, pledged or transferred only (A) to a United States person
within the meaning of Section 7701(a)(30) of the Code and (B) (i) pursuant to an
effective registration statement under the Securities Act or (ii) in a
transaction exempt from the registration requirements of the Securities Act and
other securities or “Blue Sky” laws;

(iii) such transferee (and, if different, the Certificate Owner) is not a
Non-U.S. Person;

(iv) in the event of any subsequent transfer of a Certificate (or any interest
therein), such transferee (and, if different, the Certificate Owner) shall
comply with Section 1446(f) of the Code (including with respect to deducting and
withholding from the purchase price paid in respect of such Certificate unless
the transferee obtained a certificate providing for an exemption from such
withholding);

 

   7    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(v) such transferee is not a Benefit Plan or any other employee benefit plan or
arrangement that is subject to Similar Law;

(vi) after such transfer (or purported transfer), the Issuer would not have more
than 95 direct or indirect beneficial owners of any interest in the
Certificates;

(vii) no such transfer is effected through an established securities market or
secondary market or substantial equivalent thereof within the meaning of
Section 7704 of the Code or would make the Issuer ineligible for “safe harbor”
treatment under Section 7704 of the Code;

(viii) it either (A) is not, and will not become, a partnership, Subchapter S
corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) is such an entity,
but (x) none of the direct or indirect beneficial owners of any of the interests
in such transferee have allowed or caused, or will allow or cause, 50% or more
(or such other percentage as the Depositor may establish prior to the time of
such proposed transfer) of the value of such interests to be attributable to
such transferee’s ownership of Certificates and (y) it is not and will not be a
principal purpose of the arrangement involving such entity’s beneficial interest
in any Certificates to permit any partnership to satisfy the 100 partner
limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) necessary for such
partnership not to be classified as a publicly traded partnership under the
Code;

(ix) if such transferee is acquiring any Certificate (or interest therein) for
the account of one or more Persons, (A) it shall provide to the Owner Trustee
and the Depositor information as to the number of such Persons and any changes
in the number of such Persons and (B) any such change in the number of Persons
for whose account a Certificate is held shall require the written consent of the
Depositor, which consent shall be granted unless the Depositor determines that
such proposed change in number of Persons would create a risk that the Issuer
would be classified for federal or any applicable state tax purposes as an
association (or a publicly traded partnership) taxable as a corporation;

(x) such transferee understands that the Certificates will bear legends
substantially as set forth in Section 3.09;

(xi) (A) such transferee shall provide to the Owner Trustee and the Depositor
any further information required by the Issuer to comply with Sections 6221
through 6241 of the Code, including Section 6226(a) of the Code (and any
corresponding provision of state law) and (B) if such transferee is not the
Certificate Owner, such Certificate Owner shall provide to the Owner Trustee and
the Depositor any further information required by the Issuer to comply with
Sections 6221 through 6241 of the Code, including Section 6226(a) of the Code
(and any corresponding provision of state

 

   8    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

law) and, to the extent necessary for the Issuer to make an election under
Section 6226(a) of the Code (or any corresponding provision of state law),
hereby appoints the transferee as its agent for purposes of receiving any
notifications or information pursuant to the notice requirements under
Section 6226(a)(2) of the Code (and any corresponding provision of state law);

(xii) no transfer of a Certificate (or interest therein) is permitted (nor shall
a Certificate be so held) if (i) it causes the Issuer to be a Section 385
Controlled Partnership (i.e., 80 percent or more of the Issuer’s ownership
interests are owned, directly or indirectly, by one or more members of a
Section 385 Expanded Group) that has an expanded group partner (within the
meaning of Treasury Regulation Section 1.385-3(g)(12)) which is a Domestic
Corporation and (ii) either (x) a member of such Section 385 Expanded Group owns
any Notes or (y) a Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in such Section 385 Controlled Partnership is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation) (for purposes of determining the
Issuer’s ownership interests in this paragraph, taking any Retained Notes into
account either as debt interests or ownership interests based on whichever
treatment, if any, would result in the Issuer being treated as a Section 385
Controlled Partnership for purposes of applying this paragraph’s restriction (it
being understood that if the Retained Notes are taken into account as ownership
interests for this purpose then the Retained Notes are not also considered Notes
for the Note ownership restriction of this paragraph));

(xiii) no transfer of a Certificate (or interest therein) shall be permitted
(nor shall a Certificate be so held) if (i) it results in the Issuer becoming
disregarded as an entity separate for U.S. federal income tax purposes from a
Domestic Corporation and (ii) either (x) a member of a Section 385 Expanded
Group that includes such Domestic Corporation owns any Notes or (y) a
Section 385 Controlled Partnership of such Section 385 Expanded Group owns any
Notes (in the case of clause (x), unless such member, or in the case of clause
(y), unless each member of the Section 385 Expanded Group that is a partner in
such Section 385 Controlled Partnership is a member of the consolidated group
(as described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation) (for purposes of determining the Issuer’s ownership
interests in this paragraph, taking any Retained Notes into account either as
debt interests or ownership interests based on whichever treatment, if any,
would result in the Issuer being treated as a disregarded entity for purposes of
applying this paragraph’s restriction (it being understood that if the Retained
Notes are taken into account as ownership interests for this purpose then the
Retained Notes are not also considered Notes for the Note ownership restriction
of this paragraph));

(xiv) no transfer of the Certificates (or any interest therein) is a transfer of
a Certificate (or any interest therein) with a Certificate Balance of less than
2.1% of the entire Certificate Balance; and

 

   9    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(xv) any attempted transfer that would cause the number of direct or indirect
beneficial owners of Certificates in the aggregate to exceed 95 or otherwise
cause the Issuer to become a publicly traded partnership for income tax purposes
shall be a void transfer.

(2) a representation from the transferor of such Certificate substantially in
the form of Exhibit C; and

(3) an Opinion of Counsel that the transfer of such Certificate is being made
pursuant to an effective registration under the Securities Act or is exempt from
the registration requirements of the Securities Act.

Notwithstanding anything else to the contrary herein, any purported transfer of
a Certificate to, on behalf of, or utilizing the assets of a Benefit Plan or any
other employee benefit plan or arrangement that is subject to Similar Law shall
be void and of no effect.

To the extent permitted under applicable law (including, but not limited to,
ERISA), neither the Owner Trustee nor the Certificate Registrar shall be under
any liability to any Person for any registration of transfer of any Certificate
that is not permitted by this Section 3.03(c) or for making any payments due on
such Certificate to the Certificateholder thereof or taking any other action
with respect to such Holder under the provisions of this Trust Agreement or the
Sale and Servicing Agreement so long as the transfer was registered by the
Certificate Registrar or the Owner Trustee in accordance with the foregoing
requirements.

(d) No service charge shall be made for any registration of transfer or exchange
of Certificates, but the Owner Trustee or the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.

SECTION 3.04. Mutilated, Destroyed, Lost or Stolen Certificates. If (a) any
mutilated Certificate shall be surrendered to the Certificate Registrar, or if
the Certificate Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there shall be delivered
to the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then in the absence of
notice that such Certificate shall have been acquired by a protected purchaser,
the Owner Trustee on behalf of the Issuer shall execute and the Owner Trustee,
or the Certificate Registrar, as the Owner Trustee’s authenticating agent, shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
denomination. In connection with the issuance of any new Certificate under this
Section, the Owner Trustee or the Certificate Registrar may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection therewith. Any duplicate Certificate issued pursuant to
this Section shall constitute conclusive evidence of ownership in the Issuer, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

 

   10    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 3.05. Persons Deemed Certificateholders. Prior to due presentation of a
Certificate for registration of transfer, the Owner Trustee or the Certificate
Registrar may treat the Person in whose name any Certificate shall be registered
in the Certificate Register as the owner of such Certificate for the purpose of
receiving distributions pursuant to Section 5.02 and for all other purposes
whatsoever, and neither the Owner Trustee nor the Certificate Registrar shall be
bound by any notice to the contrary.

SECTION 3.06. Access to List of Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Owner
Trustee, the Servicer, the Paying Agent or the Depositor, as the case may be,
within 15 days after its receipt of a request therefor from the Owner Trustee,
the Servicer, the Paying Agent or the Depositor in writing, a list, in such form
as the Owner Trustee, the Servicer, the Paying Agent or the Depositor may
reasonably require, of the names and addresses of the Certificateholders as of
the most recent Record Date. The Certificate Registrar shall also promptly
furnish to the Owner Trustee and the Paying Agent a copy of such list at any
time there is a change therein. If three or more Certificateholders or one or
more Holders of Certificates evidencing, in the aggregate, not less than 25% of
the Certificate Balance apply in writing to the Owner Trustee, and such
application states that the applicants desire to communicate with other
Certificateholders with respect to their rights under this Agreement or under
the Certificates and such application is accompanied by a copy of the
communication that such applicants propose to transmit, then the Owner Trustee
shall, within five Business Days after the receipt of such application, afford
such applicants access during normal business hours to the current list of
Certificateholders. Each Holder, by receiving and holding a Certificate, shall
be deemed to have agreed not to hold any of the Depositor, the Servicer, the
Certificate Registrar or the Owner Trustee accountable by reason of the
disclosure of its name and address, regardless of the source from which such
information was derived. The Certificate Registrar shall upon the request of the
Owner Trustee provide such list, or access to such list, of Certificateholders
as contemplated by this Section 3.06.

SECTION 3.07. Maintenance of Office or Agency. The Owner Trustee shall maintain
an office or offices or agency or agencies where Certificates may be surrendered
for registration of transfer or exchange and where notices and demands to or
upon the Owner Trustee in respect of the Certificates and the Basic Documents
may be served. The Owner Trustee initially designates the Corporate Trust Office
of the Certificate Registrar for purposes of surrendering Certificates and
registration or exchange of Certificates, and the Corporate Trust Office of the
Owner Trustee for all other purposes. The Issuer shall give prompt written
notice to the Depositor and to the Certificateholders of any change in the
location of the Certificate Register or any such office or agency.

SECTION 3.08. Appointment of Paying Agent. Except during any period when the
Indenture Trustee is authorized and directed to do so under the Indenture (i.e.
prior to the termination of the Indenture and on any Distribution Date on which
any Certificates are then held solely by the Administrator or one of its
Affiliates), the Paying Agent shall make distributions to Certificateholders
from the Collection Account pursuant to Section 5.02 and shall report the
amounts of such distributions to the Owner Trustee via its website. Any Paying
Agent shall have the revocable power to withdraw funds from the Collection
Account for the purpose of making the distributions referred to above. The Owner
Trustee may revoke such power and remove the Paying Agent if the Owner Trustee
receives written notice from the Servicer that the Paying Agent shall have
failed to perform its obligations under this Agreement in any material respect.
The Paying Agent shall initially be U.S. Bank National Association, and any
co-paying

 

   11    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

agent chosen by the Servicer, and acceptable to the Owner Trustee and the
Certificateholders. The Paying Agent shall be permitted to resign as Paying
Agent upon 30 days’ written notice to the Depositor, the Owner Trustee and the
Servicer. In the event that U.S. Bank National Association shall no longer be
the Paying Agent, the Servicer shall appoint another bank or trust company,
which shall agree to act in accordance with the provisions of this Agreement
applicable to it and otherwise acceptable to the Owner Trustee and the
Certificateholders, to act as successor Paying Agent under this Agreement. The
Servicer shall cause such successor Paying Agent or any additional Paying Agent
appointed by the Servicer to execute and deliver to the Owner Trustee an
instrument in which such successor Paying Agent or additional Paying Agent shall
agree with the Owner Trustee that as Paying Agent, such successor Paying Agent
or additional Paying Agent will hold all sums, if any, held by it for payment to
the Certificateholders in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to such Certificateholders. The
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Owner Trustee. The rights, protections and immunities of the
Indenture Trustee under the Indenture and the Sale and Servicing Agreement shall
apply to U.S. Bank National Association also in its roles as Paying Agent and
Certificate Registrar, for so long as U.S. Bank National Association shall act
as Paying Agent and Certificate Registrar. Any reference in this Agreement to
the Paying Agent shall include any co-paying agent unless the context requires
otherwise.

SECTION 3.09. Legending of Certificates. Each Certificate shall bear a legend in
substantially the following form, unless the Depositor determines otherwise in
accordance with applicable law:

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
TRANSFERRED ONLY (A) TO A UNITED STATES PERSON WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) (i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR (ii) IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OTHER SECURITIES OR “BLUE SKY” LAWS. IN SUCH CASE THE OWNER
TRUSTEE SHALL REQUIRE (I) THAT THE PROSPECTIVE TRANSFEREE CERTIFY TO THE OWNER
TRUSTEE AND THE DEPOSITOR IN WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH
CERTIFICATION SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER TRUSTEE
AND (II) IF REQUESTED BY THE OWNER TRUSTEE, A WRITTEN OPINION OF COUNSEL (WHICH
SHALL NOT BE AT THE EXPENSE OF THE OWNER TRUSTEE OR THE DEPOSITOR) SATISFACTORY
TO THE OWNER TRUSTEE AND THE DEPOSITOR, TO THE EFFECT THAT SUCH TRANSFER WILL
NOT VIOLATE THE SECURITIES ACT, IN EACH CASE

 

   12    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

IN ACCORDANCE WITH ANY APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR
JURISDICTION. ANY ATTEMPTED TRANSFER IN CONTRAVENTION OF THE IMMEDIATELY
PRECEDING RESTRICTIONS WILL BE VOID AB INITIO AND THE PURPORTED TRANSFEROR WILL
CONTINUE TO BE TREATED AS THE OWNER OF THE CERTIFICATE FOR ALL PURPOSES.

NO CERTIFICATE OR INTEREST THEREIN MAY BE ACQUIRED BY OR FOR THE ACCOUNT OF
(I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO
THE PROVISIONS OF TITLE I OF ERISA, (II) A “PLAN” DESCRIBED IN AND SUBJECT TO
SECTION 4975 OF THE CODE, (III) ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT
THAT IS SUBJECT TO A LAW THAT IS SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR
PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR
(IV) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT IN THE ENTITY (EACH, A “BENEFIT
PLAN INVESTOR”). BY ACCEPTING AND HOLDING A CERTIFICATE (OR INTEREST THEREIN),
THE HOLDER THEREOF SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS
NOT A BENEFIT PLAN INVESTOR.

SECTION 3.10. Actions of Certificateholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by the
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
agent duly appointed in writing; and except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Owner Trustee and, when required, to the Depositor or the
Servicer. Proof of execution of any such instrument or of a writing appointing
any such agent shall be sufficient for any purpose of this Agreement and
conclusive in favor of the Owner Trustee, the Depositor and the Servicer, if
made in the manner provided in this Section 3.10.

(b) The fact and date of the execution by any Certificateholder of any such
instrument or writing may be proved in any reasonable manner which the Owner
Trustee deems sufficient. Any request, demand, authorization, direction, notice,
consent, waiver or other act by a Certificateholder shall bind every Holder of
every Certificate issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, in respect of anything done, or omitted to
be done, by the Owner Trustee, the Depositor or the Servicer in reliance
thereon, regardless of whether notation of such action is made upon such
Certificate.

(c) The Owner Trustee may require such additional proof of any matter referred
to in this Section 3.10 as it shall deem necessary.

 

   13    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE IV

ACTIONS BY OWNER TRUSTEE OR CERTIFICATEHOLDERS

SECTION 4.01. Prior Notice to Certificateholders with Respect to Certain
Matters. With respect to the following matters, the Owner Trustee shall not take
action on behalf of the Issuer or the Certificateholders unless at least 10 days
before the taking of such action (or such shorter period as shall be agreed to
in writing by all Certificateholders), the Owner Trustee shall have notified the
Certificateholders in writing of the proposed action and none of the
Certificateholders shall have notified the Owner Trustee in writing prior to the
10th day (or such agreed upon shorter period) after such notice is given that
such Certificateholders have withheld consent or provided alternative direction:

(a) the initiation of any claim or lawsuit by the Issuer (except claims or
lawsuits brought in connection with the collection of the Receivables) and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(except with respect to the aforementioned claims or lawsuits for collection of
the Receivables);

(b) the election by the Issuer to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Statutory Trust Act);

(c) the amendment of the Indenture, whether or not by a Supplemental Indenture,
in circumstances where the consent of any Noteholder is required;

(d) the amendment of any Basic Document in circumstances where such amendment
materially adversely affects the interest of the Certificateholders; or

(e) the appointment (i) pursuant to the Indenture of a successor Note Registrar
or Paying Agent, (ii) pursuant to this Agreement of a successor Certificate
Registrar or (iii) any consent by the Note Registrar, Paying Agent or Indenture
Trustee or Certificate Registrar to the assignment of its respective obligations
under the Indenture or this Agreement, as applicable.

SECTION 4.02. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholders, to (a) remove the Administrator pursuant to Section 8 of the
Administration Agreement, (b) appoint a successor Administrator pursuant to
Section 8 of the Administration Agreement, (c) remove the Servicer pursuant to
Section 8.01 of the Sale and Servicing Agreement or (d) except as expressly
provided in the Basic Documents, sell the Receivables after the termination of
the Indenture. The Owner Trustee shall take the actions referred to in the
preceding sentence only upon written instructions signed by the authorized
representative of a majority of the outstanding Certificate Balance of the
Certificateholders.

SECTION 4.03. Action with Respect to Bankruptcy. The Owner Trustee shall not
have the power to commence a voluntary proceeding in bankruptcy relating to the
Issuer without the unanimous prior approval of all Certificateholders
(including, if the Depositor is a Certificateholder, the Board of Directors
(including the Independent Directors, as such term is defined in the Depositor’s
Certificate of Incorporation) of the Depositor) and the delivery to the Owner
Trustee of a written certification by each Certificateholder that such
Certificateholder reasonably believes that the Issuer is insolvent.

 

   14    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 4.04. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligations of the Issuer or of
the Owner Trustee under any of the Basic Documents or would be contrary to
Section 2.03 nor shall the Owner Trustee be obligated to follow any such
direction, if given.

SECTION 4.05. Majority of the Certificates Control. Except as otherwise
expressly provided herein, any action that may be taken by the
Certificateholders under this Agreement may be taken by the Holders of the
Certificates evidencing not less than a majority of the Certificate Balance.
Except as expressly provided herein, any written notice of the
Certificateholders delivered pursuant to this Agreement shall be effective if
signed by Holders of the Certificates evidencing not less than a majority of the
Certificate Balance at the time of the delivery of such notice.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.01. Establishment of Accounts.

(a) On or prior to the Distribution Date on which any Certificates are then held
by anyone other than the Administrator or one of its Affiliates, the Paying
Agent, for the benefit of the Certificateholders, shall establish and maintain,
or shall cause to be established and maintained, in the name of the Issuer, the
certificate distribution account (the “Certificate Distribution Account”). The
Certificate Distribution Account shall be established and maintained as an
Eligible Account, and bearing a designation clearly indicating that the funds
deposited therein are held by the Issuer under the sole dominion and control of
the Paying Agent for the benefit of the Certificateholders. No checks shall be
issued, printed, or honored with respect to the Certificate Distribution
Account.

Subject to Section 5.01(b), the Paying Agent shall possess all right, title and
interest in all funds on deposit from time to time in the Certificate
Distribution Account and in all proceeds thereof. Except as otherwise expressly
provided herein, the Certificate Distribution Account shall be under the sole
dominion and control of the Paying Agent for the benefit of the
Certificateholders. If, at any time, the Certificate Distribution Account ceases
to be an Eligible Account or if the majority of Certificateholders, in their
sole discretion, notify the Paying Agent in writing that the Certificate
Distribution Account should be moved, then the Paying Agent (or the
Administrator on behalf of the Paying Agent, if the Certificate Distribution
Account is not then held by the Paying Agent or an Affiliate thereof) shall
within 10 Business Days establish a new equivalent Eligible Account at a
depository institution or trust company selected by a majority of the
Certificateholders and shall transfer any cash and/or any investments to such
new account.

 

   15    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) Concurrently with the execution and delivery of the Indenture, the Servicer
will establish and maintain, or shall cause to be established and maintained, at
the direction of the Depositor, the Collection Account in the name of and under
the control of the Indenture Trustee in accordance with Section 5.01 of the Sale
and Servicing Agreement. The Indenture Trustee will be obligated to transfer to
the Designated Account all funds or investments held in the Collection Account
on the Distribution Date on which the Notes have been paid in full or the
Indenture is otherwise terminated (excluding any amounts to be retained for
distribution in respect of Notes that are not promptly delivered for payment on
such Distribution Date), and to take all necessary or appropriate actions to
transfer all right, title and interest of the Indenture Trustee in such funds or
investments and all proceeds thereof to the Designated Account.

Amounts on deposit in the Certificate Distribution Account shall be held
uninvested, and the Paying Agent shall not be liable for any interest thereon.

SECTION 5.02. Application of Amounts in Trust Accounts.

(a) On each Distribution Date when the Administrator or one of its Affiliates is
not the sole Certificateholder, the Paying Agent shall distribute to the
Certificateholders amounts on deposit in the Certificate Distribution Account
that are distributable to the Certificateholders in accordance with the
instructions of the Servicer pursuant to Section 5.06 of the Sale and Servicing
Agreement or Section 5.04 of the Indenture, as applicable. Upon the release from
the Lien of the Indenture of amounts on deposit in the Collection Account or any
other portion of the Owner Trust Estate, the Paying Agent will cause such
property to be properly deposited into the Designated Account pursuant to
Section 5.01(a) or distributed to the Certificateholders in accordance with the
provisions of this Agreement, as the case may be.

(b) On each Distribution Date, the Paying Agent (or, if the Indenture Trustee is
the Paying Agent with respect to the Certificates, the Indenture Trustee) shall
send to each Certificateholder the statement provided to the Paying Agent (or
the Indenture Trustee, as applicable) by the Servicer pursuant to Section 5.08
of the Sale and Servicing Agreement with respect to such Distribution Date.

(c) In the event that any withholding tax is imposed on the Issuer’s payment (or
allocations of income) to a Certificateholder, such tax shall reduce the amount
otherwise distributable to the Certificateholder in accordance with this
Section. The Paying Agent is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any tax that is legally payable by the Issuer (but such
authorization shall not prevent the Paying Agent from contesting any such tax in
appropriate proceedings, and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to a Certificateholder shall be treated as cash distributed
to such Certificateholder at the time it is withheld by the Issuer and remitted
to the appropriate taxing authority. If there is a possibility that withholding
tax is payable with respect to any distribution (such as any distribution to a
Non-U.S. Person), the Paying Agent may in its sole discretion withhold such
amounts in accordance with this paragraph (c). In the event that a
Certificateholder wishes to apply for a refund of any such withholding tax, the
Paying Agent shall reasonably cooperate with such Certificateholder in making
such claim so long as such Certificateholder agrees to reimburse the Paying
Agent for any out-of-pocket expenses incurred.

 

   16    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 5.03. Method of Payment. Subject to Section 9.01(c), distributions
required to be made to Certificateholders on any Distribution Date shall be made
to each Certificateholder of record on the related Record Date either by check
mailed to such Certificateholder at the address of such holder appearing in the
Certificate Register or by wire transfer, in immediately available funds, to the
account of any Certificateholder at a bank or other entity having appropriate
facilities therefor, if such Certificateholder shall have provided to the
Certificate Registrar appropriate written instructions at least five Business
Days prior to such Distribution Date.

SECTION 5.04. Accounting and Reports to the Noteholders, the Certificateholders,
the Internal Revenue Service and Others. The Administrator on behalf of the
Issuer shall (a) maintain (or cause to be maintained) the books of the Issuer on
a fiscal year basis or a calendar basis on the accrual method of accounting,
(b) deliver to each Certificateholder, as may be required by the Code and
applicable Treasury Regulations, such information as may be required (excluding
Schedule K-1) to enable each Certificateholder to prepare its federal and state
income tax returns, (c) file any tax and information returns, and fulfill any
other reporting requirements, relating to the Issuer, as may be required by the
Code and applicable Treasury Regulations (including Treasury Regulation
Section 1.6049-7), (d) for any period during which the beneficial ownership
interests in the Issuer are held by more than one Person (and all such owners
are not treated as the same Person for U.S. federal income tax purposes), make
such elections as may from time to time be required or appropriate under any
applicable state or federal statute or rule or regulation thereunder so as to
maintain the Issuer’s characterization as a partnership for U.S. federal income
tax purposes, (e) cause such tax returns to be signed in the manner required by
law, and (f) collect or cause to be collected any withholding tax as described
in and in accordance with Section 5.02(c) with respect to income or
distributions to Certificateholders. The Administrator on behalf of the Issuer
shall elect under Section 1278 of the Code to include in income currently any
market discount that accrues with respect to the Receivables. The Administrator
on behalf of the Issuer shall not make the election provided under Section 754
of the Code. Notwithstanding anything to the contrary stated herein, the Owner
Trustee shall be exclusively responsible for the mailing of any Schedule K-1’s
necessary to enable each Certificateholder to prepare its federal and state
income returns.

SECTION 5.05. Signature on Returns; Partnership Representative.

(a) The Administrator on behalf of the Issuer shall sign on behalf of the Issuer
the tax returns of the Issuer, unless applicable law requires a
Certificateholder to sign such documents, in which case such documents shall be
signed by the Administrator, pursuant to the power-of-attorney granted thereto
pursuant to Section 2.04.

(b) In the event that the Issuer is classified as a partnership for U.S. federal
income tax purposes, the Depositor (or a U.S. affiliate of the Depositor if the
Depositor is ineligible) is hereby designated as the partnership representative
under Section 6223(a) of the Code (and any corresponding provision of state law)
to the extent allowed under the law (and as the tax matters partner for any
applicable state law purposes), and the Issuer shall take any action necessary
to

 

   17    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

effect such designation (including working with the Depositor to designate any
designated individual required under the law). The Issuer shall (or the
Depositor shall cause the Issuer to, or the Depositor shall instruct the Owner
Trustee on behalf of the Issuer to), to the extent eligible, make the election
under Section 6221(b) of the Code (and any corresponding provision of state law)
with respect to determinations of adjustments at the partnership level and take
any other action such as disclosures and notifications necessary to effectuate
such election. If the election described in the preceding sentence is not
available, to the extent applicable, the Issuer shall (or the Depositor shall
cause the Issuer to, or the Depositor shall instruct the Owner Trustee on behalf
of the Issuer to) make the election under Section 6226(a) of the Code (and any
corresponding provision of state law) with respect to the alternative to payment
of imputed underpayment by partnership and take any other action such as
filings, disclosures and notifications necessary to effectuate such election.
Notwithstanding the foregoing, each of the Issuer, Depositor and Owner Trustee
is authorized, in its sole discretion, to make any available election related to
Sections 6221 through 6241 of the Code (and any corresponding provision of state
law) and take any action it deems necessary or appropriate to comply with the
requirements of the Code and conduct the Issuer’s affairs under Sections 6221
through 6241 of the Code (and any corresponding provision of state law). Each
Certificateholder and, if different, each Certificate Owner shall promptly
provide the Issuer, Depositor and Owner Trustee any requested information,
documentation or material to enable the Issuer to make any of the elections
described in this clause (b) and otherwise comply with Sections 6221 through
6241 of the Code (and any corresponding provision of state law). Each
Certificate Owner shall hold the Issuer and its affiliates harmless for any
expenses or losses (i) resulting from a Certificate Owner not properly taking
into account or paying its allocated adjustment or liability under Section 6226
of the Code (or any corresponding provision of state law) or (ii) attributable
to the management or defense of an audit under Section 6221 through 6241 of the
Code (or any corresponding provision of state law) or otherwise suffered due to
actions the Issuer or any of its affiliates takes to comply with the rules under
Sections 6221 through 6241 of the Code (or any corresponding provision of state
law).

SECTION 5.06. Duties of Depositor on Behalf of Issuer. Except to the extent such
responsibilities are assumed by the Administrator in the Administration
Agreement or the Servicer in the Sale and Servicing Agreement, the Depositor
shall, on behalf of the Issuer, prepare and, after execution by the Issuer and
the Indenture Trustee, file with the Securities and Exchange Commission and any
applicable state agencies documents required to be filed on a periodic basis
with the Securities and Exchange Commission and any applicable state agencies
(including any summaries thereof required by rules and regulations prescribed
thereby), and transmit such summaries to the Noteholders pursuant to
Section 7.03 of the Indenture.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.01. General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Basic Documents to which the Issuer is to be a party and
each certificate or other document attached as an exhibit to or contemplated by
the Basic Documents to which the Issuer is to be a party and any amendment
thereto, and, on behalf of the Issuer, to direct the Indenture Trustee to
authenticate and deliver the Class A-1 Notes in the aggregate principal

 

   18    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

amount of $263,000,000, the Class A-2a Notes in the aggregate principal amount
of $400,000,000, the Class A-2b Notes in the aggregate principal amount of
$50,000,000, the Class A-3 Notes in the aggregate principal amount of
$450,000,000, the Class A-4 Notes in the aggregate principal amount of
$87,000,000. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, to take all actions required of the Issuer, pursuant to
the Basic Documents.

SECTION 6.02. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the Basic Documents to which the Issuer is a
party and to administer the Issuer in accordance with the provisions hereof and
of the Basic Documents and in the interest of the Certificateholders.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Basic
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Owner Trustee
hereunder or under any Basic Document, and the Owner Trustee shall not be held
liable for the default or failure of the Administrator to carry out such
obligations or fulfill such duties under the Administration Agreement.

SECTION 6.03. Duties of the Owner Trustee.

(a) Subject to Article IV and in accordance with the terms of the Basic
Documents, the Certificateholders may by written instruction direct the Owner
Trustee in the management of the Issuer. Such direction may be exercised at any
time by written instruction of the Certificateholders pursuant to Article IV.
The Owner Trustee accepts the trusts hereby created and agrees to perform its
duties hereunder with respect to such trusts but only upon the terms of this
Agreement. The Owner Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Owner Trustee that shall be specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they conform on their face to the requirements of this Agreement.

(b) No provision of this Agreement shall be construed to relieve the Owner
Trustee from liability for its own negligent action, its own negligent failure
to act, its own bad faith or its own willful misfeasance; provided, however,
that:

(i) the duties and obligations of the Owner Trustee shall be determined solely
by the express provisions of this Agreement, the Owner Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement, no implied covenants or obligations
shall be read into this Agreement against the Owner Trustee, the permissive
right of the Owner Trustee to do things enumerated in this Agreement shall not
be construed as a duty and, in the absence of bad faith on the part of the Owner
Trustee, the Owner Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Owner Trustee and conforming on their
face to the requirements of this Agreement;

 

   19    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(ii) the Owner Trustee shall not be personally liable for an error of judgment
made in good faith by an Authorized Officer, unless it shall be proved that the
Owner Trustee was negligent in performing its duties in accordance with the
terms of this Agreement; and

(iii) the Owner Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken in good faith in accordance with
the direction of the Holders of the Certificates representing at least a
majority of the Certificate Balance (or such larger or smaller percentage of the
Certificate Balance as may be required by any other provision of this Agreement
or the other Basic Documents), the Servicer, the Administrator or the Indenture
Trustee.

(c) The Owner Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
under this Agreement, or in the exercise of any of its rights or powers, if
there shall be reasonable grounds for believing that the repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(d) All information obtained by the Owner Trustee regarding the Obligors and the
Receivables contained in the Issuer, whether upon the exercise of its rights
under this Agreement or otherwise, shall be maintained by the Owner Trustee in
confidence and shall not be disclosed to any other Person, unless such
disclosure is required by any applicable law or regulation or pursuant to
subpoena or is required to be made to regulators, auditors or other governmental
authorities.

(e) Pursuant to Section 3.02 of the Sale and Servicing Agreement, in the event
that the Owner Trustee discovers that a representation or warranty made by the
Seller pursuant to Section 3.01 or 6.01 of the Sale and Servicing Agreement with
respect to a Receivable was incorrect as of the time specified with respect to
such representation and warranty and such incorrectness materially and adversely
affects the interests of any Securityholder in such Receivable, the Owner
Trustee shall give prompt written notice to the Servicer, the Depositor and the
Indenture Trustee of such incorrectness. Pursuant to Section 4.06 of the Sale
and Servicing Agreement, if the Owner Trustee discovers that any covenant of the
Servicer set forth in Sections 4.02, 4.04 or 4.05 of the Sale and Servicing
Agreement has been breached by the Servicer, the Owner Trustee shall give prompt
written notice to the Servicer, the Depositor and the Indenture Trustee of such
breach. For the avoidance of doubt, the Owner Trustee shall have no duty to
monitor or investigate the accuracy of any of the Seller’s or the Servicer’s
representations, warranties or covenants in the Sale and Servicing Agreement or
other Basic Documents or to determine whether any breach of the Seller’s or the
Servicer’s representation, warranties or covenants adversely affects any
Securityholder of the Receivables.

SECTION 6.04. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any Basic Document to which the
Owner Trustee is a party or otherwise contemplated hereby, except as expressly
provided by the terms of this Agreement, any Basic Document to which the Issuer
is a

 

   20    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

party or in any document or written instruction received by the Owner Trustee
pursuant to Section 6.03. No implied duties or obligations shall be read into
this Agreement or any Basic Document against the Owner Trustee. The Owner
Trustee shall have no responsibility for filing any financing or continuation
statement in any public office at any time or otherwise to perfect or maintain
the perfection of any security interest or lien granted to it hereunder or to
prepare or file any Securities and Exchange Commission filing for the Issuer or
to record this Agreement or any Basic Document. Notwithstanding anything to the
contrary herein or in any Basic Document, the Owner Trustee shall not be
required to execute, deliver or certify on behalf of the Issuer or any other
Person any filings, certificates, affidavits or other instruments required under
the Sarbanes-Oxley Act of 2002, to the extent permitted by applicable law. The
Owner Trustee nevertheless agrees that it will, at its own cost and expense,
promptly take all action as may be necessary to discharge any liens on any part
of the Owner Trust Estate that result from actions by, or claims against, the
Owner Trustee that are not related to the ownership or the administration of the
Owner Trust Estate.

SECTION 6.05. No Action Except Under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Owner Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Basic Documents and (iii) in accordance
with any document or instruction delivered to the Owner Trustee pursuant to
Section 6.03.

SECTION 6.06. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.03 or
(b) that, to the actual knowledge of an Authorized Officer of the Owner Trustee,
(x) would result in the Issuer’s becoming taxable as a corporation (as a
publicly traded partnership or otherwise) for U.S. federal income tax purposes
or (y) affect the treatment of the Notes as indebtedness for U.S. federal or
state income tax purposes. The Certificateholders shall not have the authority
to and, by acceptance of an ownership interest in any Certificate shall thereby
be deemed to have covenanted not to, direct the Owner Trustee to take any action
that would violate the provisions of this Section.

ARTICLE VII

CONCERNING THE OWNER TRUSTEE

SECTION 7.01. Rights of the Owner Trustee. Except as otherwise provided in
Article VI:

(a) in accordance with Section 7.04, the Owner Trustee may rely and shall be
protected in acting or refraining from acting upon any resolution, Officer’s
Certificate, certificate of an authorized signatory, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Administrator, as provided in the Administration Agreement, the Servicer or the
Indenture Trustee, or the Certificateholders, as provided herein;

 

   21    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(c) other than in connection with an Asset Review, the Owner Trustee shall be
under no obligation to exercise any of the rights or powers vested in it by this
Agreement or the Sale and Servicing Agreement, or to institute, conduct or
defend any litigation under this Agreement, or in relation to this Agreement or
the Sale and Servicing Agreement, at the request, order or direction of any of
the Securityholders, pursuant to the provisions of this Agreement or the Sale
and Servicing Agreement, unless such Securityholders shall have offered to the
Owner Trustee reasonable security or indemnity against the costs, expenses and
liabilities that may be incurred therein or thereby;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes;

(e) the Owner Trustee shall not be bound to recalculate, re-verify, or make any
investigation into the facts of matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing to do so
by Holders of Certificates representing not less than 25% of the Certificate
Balance; provided, however, that if the payment within a reasonable time to the
Owner Trustee of the costs, expenses or liabilities likely to be incurred by it
in the making of such investigation is, in the opinion of the Owner Trustee, not
reasonably assured to the Owner Trustee by the security afforded to it by the
terms of this Agreement, the Owner Trustee may require reasonable indemnity
against such cost, expense or liability as a condition to so proceeding; the
Administrator shall pay or reimburse the Owner Trustee for the reasonable
expense of every such examination; and nothing in this clause shall derogate
from the obligation of the Administrator to observe any applicable law
prohibiting disclosure of information regarding the Obligors;

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Administrator, the Servicer, the Depositor, the Indenture Trustee or any other
Person under any of the Basic Documents or otherwise, and the Owner Trustee
shall have no obligation or liability to monitor, supervise or perform the
obligations of the Issuer or any other Person (including the Owner Trustee)
under the Basic Documents that are required to be performed by any other Person
under the Basic Documents;

(g) the Owner Trustee shall not be liable or responsible for delays or failures
in the performance of its obligations hereunder arising out of or caused,
directly or indirectly, by circumstances beyond its control (such acts include
but are not limited to acts of God, strikes, lockouts, riots, acts of war and
interruptions, losses or malfunctions of utilities, computer (hardware or
software) or communication services);

(h) the Owner Trustee shall not be deemed to have notice or knowledge of any
matter unless a Responsible Officer has actual knowledge thereof or unless
written notice thereof is received by a Responsible Officer in accordance with
this Agreement;

 

   22    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(i) the Owner Trustee shall not be obligated to monitor, supervise or enforce
the performance of the Depositor or the Sponsor under the Basic Documents,
except as otherwise expressly specified herein; and

(j) the Owner Trustee shall not be personally liable for special, indirect,
consequential or punitive damages, however styled, including, without
limitation, lost profits.

SECTION 7.02. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Basic Documents.

SECTION 7.03. Representations and Warranties. The Owner Trustee hereby
represents and warrants to the Depositor and for the benefit of the
Certificateholders, that:

(a) It is a national banking association with trust powers duly organized and
validly existing in good standing under the laws of United States of America. It
has full power, right and authority to execute, deliver and perform its
obligations under this Agreement and each other Basic Document.

(b) It has taken all corporate action necessary to authorize the execution and
delivery of this Agreement and each other Basic Document, and this Agreement and
each other Basic Document has been executed and delivered by one of its officers
duly authorized to execute and deliver this Agreement and each other Basic
Document on its behalf.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Owner Trustee, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

(d) It is authorized to exercise trust powers in the State of Delaware as and to
the extent contemplated herein or has appointed a Delaware trustee that is so
authorized and it has a principal place of business in the State of Delaware or
has appointed a Delaware trustee that has such a principal place of business.

(e) Neither the execution nor the delivery by it of this Agreement nor the
consummation by the Owner Trustee of the transactions contemplated hereby or
thereby nor compliance by it with any of the terms or provisions hereof or
thereof will contravene any federal or Delaware law, governmental rule or
regulation governing the banking or trust powers of the Owner Trustee or any
judgment or order binding on it, or constitute any default under its charter
documents or by-laws or any indenture, mortgage, contract, agreement or
instrument to which it is a party or by which any of its properties may be
bound.

 

   23    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 7.04. Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond, or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Owner
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the president or any vice president or
by the treasurer or other authorized officers or agents of the relevant party,
as to such fact or matter and such certificate shall constitute full protection
to the Owner Trustee for any action taken or omitted to be taken by it in good
faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under the Basic Documents, the Owner
Trustee (i) may act directly or through its agents or attorneys pursuant to
agreements entered into with any of them, and the Owner Trustee shall not be
liable for the conduct or misconduct of such agents or attorneys if such agents
or attorneys shall have been selected by the Owner Trustee with reasonable care,
and (ii) may consult with counsel, accountants and other skilled persons to be
selected with reasonable care and employed by it. The Owner Trustee shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the opinion or advice of any such counsel, accountants or other such
persons and not, to the actual knowledge of the Owner Trustee, contrary to this
Agreement or any Basic Document.

SECTION 7.05. Not Acting in Individual Capacity. In accepting the trusts hereby
created, Wilmington Trust, National Association acts solely as Owner Trustee
hereunder and not in its individual capacity. Except with respect to a claim
based on the Owner Trustee’s willful misconduct, bad faith or negligence, no
recourse shall be had for any claim based on any provision of this Agreement,
the Notes or Certificates, or based on rights obtained through the assignment of
any of the foregoing, against the institution serving as the Owner Trustee in
its individual capacity. The Owner Trustee shall not have any personal
obligation, liability or duty whatsoever to any Securityholder or any other
Person with respect to any such claim and any such claim shall be asserted
solely against the Issuer or any indemnitor who shall furnish indemnity as
provided in this Indenture.

SECTION 7.06. Owner Trustee Not Liable for Certificates or Receivables. The
Owner Trustee makes no representations as to the validity or sufficiency of this
Agreement or of the Certificates or of the Notes (other than the execution by
the Owner Trustee on behalf of the Issuer of, and the certificate of
authentication on, the Certificates). The Owner Trustee shall have no obligation
to perform any of the duties of the Servicer or Administrator.

The Owner Trustee shall at no time have any responsibility or liability for or
with respect to the legality, validity and enforceability of the Certificates,
the Notes or any Receivable, any ownership interest in any Financed Vehicle, or
the maintenance of any such ownership interest, or for or with respect to the
efficacy of the Issuer or its ability to generate the payments to be distributed
to Securityholders under this Agreement or the Indenture, as applicable,
including without limitation the validity of the assignment of the Receivables
to the Issuer or of any intervening assignment; the existence, condition,
location and ownership of any Receivable or Financed Vehicle; the existence and
enforceability of any physical damage or credit life or credit disability
insurance; the existence and contents of any retail installment sales contract
or any computer or other record thereof; the completeness of any retail
installment sales

 

   24    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

contract; the performance or enforcement of any retail installment sales
contract; the compliance by the Issuer with any covenant or the breach by the
Issuer of any warranty or representation made under this Agreement or in any
related document and the accuracy of any such warranty or representation prior
to the Owner Trustee’s receipt of notice or other discovery of any noncompliance
therewith or any breach thereof; the acts or omissions of the Issuer or the
Servicer; or any action by the Owner Trustee taken at the instruction of the
Certificateholders, provided, however, that the foregoing shall not relieve the
Owner Trustee of its obligation to perform its duties under this Agreement.

The Owner Trustee shall not be accountable for the use or application by the
Issuer of any of the Certificates or of the proceeds of such Certificates, of
any of the Notes or of the proceeds of such Notes, or for the use or application
of any funds paid to the Servicer in respect of the Certificates.

SECTION 7.07. Owner Trustee May Own Certificates and Notes. The Owner Trustee in
its individual or any other capacity (but not in its fiduciary capacity) may
become the owner or pledgee of Certificates or Notes and may deal with the
Depositor, the Administrator, the Indenture Trustee and the Servicer in banking
or other transactions with the same rights as it would have if it were not Owner
Trustee.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

SECTION 8.01. Owner Trustee’s Fees and Expenses. The Administrator shall pay to
the Owner Trustee from time to time compensation (which shall not be limited by
any provision of law with respect to the compensation of a trustee of an express
trust) for its services as have been separately agreed upon before the date
hereof. The Administrator shall reimburse the Owner Trustee for all reasonable
out-of-pocket expenses incurred or made by it, including costs of collection, in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of the Owner
Trustee’s agents, counsel, accountants and experts directly related to its
services hereunder (“Expenses”).

SECTION 8.02. Indemnification. Pursuant to Section 1(a)(ii) of the
Administration Agreement, the Administrator shall indemnify, defend and hold
harmless the Owner Trustee, the Certificate Registrar and any Paying Agent and
their respective successors, assigns, agents, servants, officers and employees
(each, an “Indemnified Party” and collectively, the “Indemnified Parties”)
against any and all loss, liability, claim, tort, penalty or Expense (including
reasonable fees and expenses of counsel and other experts) of any kind or nature
whatsoever incurred by or asserted against such Indemnified Party in connection
with or arising out of the Basic Documents, the Owner Trust Estate, the
administration of the Owner Trust Estate or the action or inaction of the Owner
Trustee hereunder, including, without limitation, any legal fees or expenses
incurred in connection with any action, suit, arbitration or mediation brought
by the Owner Trustee, Certificate Registrar or Paying Agent to enforce any
indemnification or other obligation of the Administrator or the Servicer or
other Persons or in connection with investigating, preparing or defending any
legal action, commenced or threatened, in connection with the exercise or
performance of any of its powers or duties under

 

   25    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

this Agreement. The Owner Trustee, the Certificate Registrar or the Paying
Agent, as applicable, shall notify the Administrator promptly of any claim for
which any Indemnified Party may seek indemnity. Failure by the Owner Trustee,
the Certificate Registrar or the Paying Agent, as applicable, to so notify the
Administrator shall not relieve the Administrator of its obligations hereunder,
except to the extent such failure shall materially adversely affect the
Administrator’s defenses in respect thereof. In case any such action is brought
against any Indemnified Party under this Section 8.02 and the Owner Trustee, the
Certificate Registrar or the Paying Agent, as applicable, notifies the
Administrator of the commencement thereof, the Administrator will assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party
(who may, unless there is, as evidenced by an opinion of counsel to such
Indemnified Party stating that there is a conflict of interest, be counsel to
the Administrator), and the Administrator will not be liable to such Indemnified
Party under this Section for any legal or other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof, other than
reasonable costs of investigation. The Administrator need not reimburse any
expense or indemnify against any loss, liability or expense incurred by any
Indemnified Party through such Indemnified Party’s own willful misconduct,
negligence or bad faith, or with respect to the Owner Trustee only, in the case
of the inaccuracy of any representation or warranty of the Owner Trustee made in
Section 7.03. The Indemnified Parties’ rights under this Article VIII shall
survive the termination of this Agreement or the resignation or removal of the
Owner Trustee, Certificate Registrar or Paying Agent. The Administrator will not
be entitled to make any claim upon the Owner Trust Estate for the payment of any
liabilities or indemnified expenses in relation to the Administrator’s payment
or indemnification of expenses incurred by any Indemnified Party in the
performance of its duties hereunder. To the extent not paid by the Administrator
and outstanding for at least 60 days, such fees and indemnities shall be paid
pursuant to Section 5.06 of the Sale and Servicing Agreement or Section 5.04 of
the Indenture, as applicable, provided, that prior to such payment pursuant to
the Sale and Servicing Agreement or Indenture, the Owner Trustee, the
Certificate Registrar or the Paying Agent, as applicable, shall notify the
Administrator in writing that such fees and indemnities have been outstanding
for at least 60 days. If such fees and indemnities are paid pursuant to
Section 5.06 of the Sale and Servicing Agreement or Section 5.04 of the
Indenture, as applicable, the Administrator shall reimburse the Issuer in full
for such payments.

SECTION 8.03. Payments to the Owner Trustee. Any amounts paid to any Indemnified
Party pursuant to this Article VIII from assets in the Owner Trust Estate shall
be deemed not to be a part of the Owner Trust Estate immediately after such
payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.01. Termination of Trust Agreement.

(a) This Agreement (other than Article VIII) shall terminate and the Issuer
shall dissolve and be wound up in accordance with Section 3808 of the Statutory
Trust Act, upon the earlier of (i) the maturity or other liquidation of the last
Receivable (or other asset) in the Owner Trust Estate and the final distribution
of all moneys or other property or proceeds of the Owner Trust Estate in
accordance with the terms of this Agreement, the Indenture and the Sale and

 

   26    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

Servicing Agreement (including, but not limited to, any property and proceeds to
be deposited in the Collection Account pursuant to the terms of the Sale and
Servicing Agreement or to be released by the Indenture Trustee from the Lien of
the Indenture pursuant to the terms of the Indenture), and (ii) the election by
the Servicer to purchase the Collateral (other than the Reserve Account)
pursuant to Section 9.01 of the Sale and Servicing Agreement and the payment or
distribution to all Securityholders of all amounts required to be paid to them
under the Indenture and this Agreement. The bankruptcy, liquidation,
dissolution, death or incapacity of any Certificateholder shall not (x) operate
to terminate this Agreement or the Issuer, nor (y) entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or to
take any action or proceeding in any court for a partition or winding up of all
or any part of the Issuer or Owner Trust Estate, nor (z) otherwise affect the
rights, obligations and liabilities of the parties hereto.

(b) Except as provided in Section 9.01(a), neither the Depositor nor any
Certificateholder shall be entitled to revoke or terminate the Issuer.

(c) Notice of any termination of the Issuer, specifying the Distribution Date
upon which the Certificateholders shall surrender their Certificates to the
Paying Agent for payment of the final distributions and cancellation, shall, if
any Certificates are then held by anyone other than the Depositor or any of its
Affiliates, be given by the Owner Trustee to the Certificateholders mailed
within five Business Days of receipt of notice of such termination from the
Servicer given pursuant to Section 10.03 of the Sale and Servicing Agreement,
stating (i) the Distribution Date upon or with respect to which final payment of
the Certificates shall be made upon presentation and surrender of the
Certificates at the office of the Paying Agent therein designated, (ii) the
amount of any such final payment and (iii) that payment to be made on such
Distribution Date will be made only upon presentation and surrender of the
Certificates at the office of the Paying Agent therein specified. The Owner
Trustee shall give such notice to the Certificate Registrar (if other than the
Owner Trustee) and the Paying Agent (if other than the Owner Trustee) at the
time such notice is given to Certificateholders. Upon presentation and surrender
of the Certificates (or, in the case of any Certificates held by the Depositor
or any of its Affiliates, presentation of proof of cancellation of such
Certificates), the Paying Agent shall cause to be distributed to
Certificateholders amounts distributable on such Distribution Date pursuant to
Section 5.02.

In the event that one or more of the Certificateholders shall not surrender
their Certificates for cancellation within six months after the date specified
in the above-mentioned written notice, the Owner Trustee shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within one year after the second notice all the Certificates shall
not have been surrendered for cancellation, the Owner Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining Certificateholders concerning surrender of their Certificates, and
the cost thereof shall be paid out of the funds and other assets that shall
remain subject to this Agreement. Any funds remaining in the Issuer after
exhaustion of such remedies shall be distributed by the Owner Trustee to the
Depositor.

(d) Upon the winding up of the Issuer and its termination, the Owner Trustee
shall cause the Certificate of Trust to be cancelled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Act. Thereupon, the Issuer and this
Agreement (other than Article 8) shall terminate.

 

   27    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

SECTION 10.01. Eligibility Requirements for Owner Trustee. The Owner Trustee or
its direct or indirect parent shall at all times be an entity having a combined
capital and surplus of at least $50,000,000, be subject to supervision or
examination by federal or state authorities and be authorized to exercise trust
powers in the State of Delaware. If such entity shall publish reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section 10.01, the combined capital and surplus of such entity shall be deemed
to be its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in
Section 10.02.

SECTION 10.02. Resignation or Removal of Owner Trustee. The Owner Trustee may at
any time resign and be discharged from the trusts hereby created by giving
thirty (30) days prior written notice thereof to the Depositor, the Servicer and
the Indenture Trustee. If for any reason, Wilmington Trust, National Association
or any of its Affiliates should assume the duties of the Indenture Trustee, then
from that time forward Wilmington Trust, National Association, in its capacity
as Owner Trustee, shall resign as Owner Trustee hereunder if any Event of
Default under the Indenture occurs and is necessary to eliminate any conflict of
interest under the TIA with the Indenture Trustee or any other trustee under the
Indenture. Upon receiving such notice of resignation, the Servicer shall
promptly appoint a successor Owner Trustee by written instrument, in duplicate,
one copy of which shall be delivered to each of the resigning Owner Trustee and
the successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed or shall not have accepted such appointment within thirty (30) days
after the giving of such notice of resignation, the resigning Owner Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Owner Trustee.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign promptly, or if at any
time the Owner Trustee shall be legally unable to act, or shall be adjudged
bankrupt or insolvent, or a receiver of the Owner Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Owner Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Administrator may remove the Owner Trustee
by written instrument to such effect delivered to the Owner Trustee, the
Depositor and the Indenture Trustee. If the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Servicer
shall promptly appoint a successor Owner Trustee by written instrument in
duplicate, one copy of which instrument shall be delivered to each of the
outgoing Owner Trustee so removed and the successor Owner Trustee, and the
Administrator shall pay all fees, expenses and other compensation owed to the
outgoing Owner Trustee.

 

   28    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.

SECTION 10.03. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.02 shall execute, acknowledge and deliver to the
Administrator and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties, and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall upon payment of its fees and expenses deliver to
the successor Owner Trustee all documents and statements and monies held by it
under this Agreement; and the Administrator and the predecessor Owner Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties, and obligations. The
successor Owner Trustee shall pay all reasonable costs and expenses incurred in
connection with transferring the predecessor Owner Trustee’s duties and
obligations to the successor Owner Trustee. To the extent not paid by the
successor Owner Trustee, the Administrator shall pay all reasonable costs and
expenses incurred in connection with transferring the predecessor Owner
Trustee’s duties and obligations to the successor Owner Trustee.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall meet
the criteria for eligibility set forth in Section 10.01.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Administrator shall mail or otherwise provide notice of the
successor of the Owner Trustee to all Certificateholders, the Indenture Trustee,
all Noteholders and the Rating Agencies. If the Administrator fails to mail or
otherwise provide such notice within 10 days after acceptance of appointment by
the successor Owner Trustee, the successor Owner Trustee shall cause such notice
to be mailed or otherwise provided at the expense of the Administrator.

SECTION 10.04. Merger or Consolidation of Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, provided
such corporation shall be eligible pursuant to Section 10.01, without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding; provided,
further, that the Owner Trustee shall mail notice of such merger or
consolidation to the Administrator (and the Administrator will provide notice
thereof to each Rating Agency pursuant to Section 1(d) of the Administration
Agreement).

 

   29    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

SECTION 10.05. Appointment of Co-Trustee or Separate Trustee. Notwithstanding
any other provisions of this Agreement, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Owner Trust
Estate or any Financed Vehicle may at the time be located, the Administrator and
the Owner Trustee acting jointly shall have the power and shall execute and
deliver all instruments to appoint one or more Persons approved by the Owner
Trustee to act as co-trustee, jointly with the Owner Trustee, or separate
trustee or separate trustees, of all or any part of the Owner Trust Estate, and
to vest in such Person, in such capacity, such title to the Issuer, or any part
thereof, and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Administrator and the Owner
Trustee may consider necessary or desirable. If the Administrator shall not have
joined in such appointment within 25 days after the receipt by it of a request
so to do, the Owner Trustee alone shall have the power to make such appointment.
No co-trustee or separate trustee under this Agreement shall be required to meet
the terms of eligibility as a trustee pursuant to Section 10.01 and no notice of
the appointment of any co-trustee or separate trustee shall be required pursuant
to Section 10.03.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provision and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties, and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Administrator and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as if
given to each of them. Each separate trustee and co-trustee, upon its acceptance
of the powers and duties conferred thereto under this Agreement, shall be vested
with the estates or property specified in its instrument of appointment, either
jointly with the Owner Trustee or separately, as may be provided therein,
subject to all the provisions of this Agreement, specifically including every
provision of this Agreement relating to the conduct of, affecting the liability
of, or affording protection to, the Owner Trustee. Each such instrument shall be
filed with the Owner Trustee and a copy thereof given to the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect, of this Agreement
on its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

 

   30    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Supplements and Amendments.

(a) Any term or provision of this Agreement may be amended by the Depositor and
the Owner Trustee, without the consent of the Indenture Trustee, any Noteholder,
the Issuer or any other Person subject to the satisfaction of one of the
following conditions:

(i) the Depositor delivers an Officer’s Certificate or Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee without the prior written consent
of the Indenture Trustee, (which consent shall not be unreasonably withheld or
delayed); provided, further, that the event that any Certificates are then held
by anyone other than the Administrator or any of its Affiliates, this Agreement
may only be amended by the Depositor and the Owner Trustee if, in addition,
(i) the Holders of the Certificates evidencing a majority of the Certificate
Balance of the Certificates consent to such amendment or (ii) such amendment
shall not, as evidenced by an Officer’s Certificate of the Administrator or an
Opinion of Counsel delivered to the Owner Trustee, materially and adversely
affect the interests of the Certificateholders.

(b) This Agreement may also be amended by the Depositor and the Owner Trustee
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholders with the consent
of:

(i) the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes; and

(ii) the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c) Promptly after the execution of any such amendment or consent, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to each Certificateholder, the Indenture Trustee and the Administrator.
The Administrator will thereafter deliver a copy of such notice to each Rating
Agency pursuant to Section 1(d) of the Administration Agreement.

 

   31    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and rely upon an Opinion of Counsel stating that
the execution of such amendment is authorized or permitted by this Agreement.
The Owner Trustee may, but shall not be obligated to, enter into any such
amendment which adversely affects the Owner Trustee’s own rights, duties or
immunities under this Agreement.

SECTION 11.02. No Legal Title to Owner Trust Estate in Certificateholders. The
Certificateholders shall not have legal title to any part of the Owner Trust
Estate. The Certificateholders shall be entitled to receive distributions with
respect to their undivided ownership interest therein only in accordance with
Articles V and IX. No transfer, by operation of law or otherwise, of any right,
title or interest of the Certificateholders to and in their ownership interest
in the Owner Trust Estate shall operate to terminate this Agreement or the
trusts hereunder or entitle any transferee to an accounting or to the transfer
to it of legal title to any part of the Owner Trust Estate.

SECTION 11.03. Limitations on Rights of Others. Except for Section 2.06, the
provisions of this Agreement are solely for the benefit of the Owner Trustee,
the Depositor, the Certificateholders, the Administrator and, to the extent
expressly provided herein the Indenture Trustee and the Noteholders, and nothing
in this Agreement (other than Section 2.06), whether express or implied, shall
be construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

SECTION 11.04. Notices.

(a) Unless otherwise expressly specified or permitted by the terms hereof, all
notices shall be in writing, which writing may be hand delivered, mailed by
certified mail, postage prepaid, or delivered by telecopier or electronically by
email (if an email address is provided), and shall be deemed given upon receipt
by the intended recipient or three Business Days after mailing if mailed by
certified mail, postage prepaid (except that notice to the Owner Trustee shall
be deemed given only upon actual receipt by the Owner Trustee), if to the Owner
Trustee, addressed to the Corporate Trust Office; if to the Depositor, addressed
to Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee
37067 (telecopier no. (615) 725-8530) (email: doug.gwin@nissan-usa.com),
Attention: Treasurer; if to the Issuer, addressed to Nissan Auto Receivables
2019-A Owner Trust, c/o Wilmington Trust, National Association, Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890 (telecopier no.
(302) 636-4140) (email: DCostello@wilmingtontrust.com), Attention: Nissan Auto
Receivables 2019-A Owner Trust, with a copy to Nissan Motor Acceptance
Corporation, One Nissan Way, Franklin, Tennessee 37067 (telecopier no. (615)
725-8530) (email: doug.gwin@nissan-usa.com), Attention: Treasurer; if to the
Certificate Registrar or to the Paying Agent, addressed to U.S. Bank National
Association, 190 South LaSalle Street, 7th Floor, Chicago, IL 60603 (telecopier
no. (312) 332-7493) (email: brian.kozack@usbank.com), Attention: NAROT 2019-A;
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party. All notices, requests, reports,
consents or other communications deliverable to any

 

   32    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

Rating Agency hereunder or under any other Basic Document shall be deemed to be
delivered if a copy of such notice, request, report, consent or other
communication has been posted on any website maintained by or on behalf of NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

(b) Any notice required or permitted to be given a Certificateholder shall be
given by first-class mail, postage prepaid, at the address of such Holder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Certificateholder receives such notice.

SECTION 11.05. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable in any jurisdiction, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the
Certificates or the rights of the Holders thereof.

SECTION 11.06. Counterparts. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed to be an original, and
all of which shall constitute but one and the same instrument.

SECTION 11.07. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and each Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Certificateholder shall bind
the successors and assigns of such Certificateholder.

SECTION 11.08. No Petition. The Owner Trustee (not in its individual capacity
but solely as Owner Trustee), by entering into this Agreement, hereby covenants
and agrees, and each Certificateholder, by accepting a Certificate, and the
Indenture Trustee and any Noteholder by accepting the benefits of this
Agreement, are thereby deemed to covenant and agree that they will not at any
time institute against a Bankruptcy Remote Party, or join in any institution
against such Bankruptcy Remote Party, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any federal or state bankruptcy or similar law; provided, however, nothing in
this Section shall preclude, or be deemed to stop, the Owner Trustee (i) from
taking any action in (A) any case or proceeding voluntarily filed or commenced
by any Bankruptcy Remote Party or (B) any involuntary insolvency proceeding
filed or commenced by a Person other than the Owner Trustee, or (ii) from
commencing against any Bankruptcy Remote Party or any of their respective
property any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding. This
Section 11.08 shall survive the termination of this Agreement.

SECTION 11.09. No Recourse. Each Certificateholder by accepting an interest in a
Certificate acknowledges that such Certificates represent beneficial interests
in the Issuer only and do not represent interests in or obligations of the
Depositor, NMAC (in any capacity), the Administrator, the Owner Trustee, the
Indenture Trustee or any Affiliate thereof and no recourse may be had against
such parties or their assets, except as may be expressly set forth or
contemplated in the Certificates or the Basic Documents.

 

   33    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(a) In furtherance of and not in derogation of the foregoing, to the extent the
Depositor enters into other securitization transactions, each Certificateholder,
by accepting a Certificate, acknowledges and agrees that it shall have no right,
title or interest in or to any assets or interests therein of the Depositor
conveyed or purported to be conveyed by the Depositor to another securitization
trust or other Person or Persons in connection therewith (whether by way of a
sale, capital contribution or by virtue of the granting of a lien). To the
extent that, notwithstanding the agreements and provisions contained herein, a
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, whether asserted against or through the Depositor or any other
Person owned by the Depositor, or (ii) is deemed to have any such interest,
claim or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), and
whether deemed asserted against or through the Depositor or any other Person
owned by the Depositor, then each Certificateholder, by accepting a Certificate,
further acknowledges and agrees that any such interest, claim or benefit in or
from Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Depositor which, under
the terms of the relevant documents relating to the securitization of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to priority of distribution
or application under applicable law, including insolvency laws, and whether
asserted against Depositor or any other Person owned by the Depositor),
including the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each
Certificateholder, by acceptance of a Certificate, further acknowledges and
agrees that no adequate remedy at law exists for a breach of this paragraph and
the terms of this paragraph may be enforced by an action for specific
performance. The provisions of this paragraph shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
this Agreement.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[The remainder of this page intentionally left blank]

 

   34    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

NISSAN AUTO RECEIVABLES

CORPORATION II, as Depositor

By:  

                 

Name:   Title:  

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Owner Trustee

By:  

 

Name:   Title:  

 

   S-1    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Certificate Registrar and Paying Agent

By:  

                 

Name:   Title:  

 

   S-2    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

(FORM OF CERTIFICATE)

THIS CERTIFICATE IS NON-TRANSFERABLE OTHER THAN AS SET FORTH HEREIN AND IN THE
TRUST AGREEMENT (DEFINED BELOW).

THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATOR, NMAC, NARC II,
NISSAN NORTH AMERICA, INC. OR ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL NOT
BE INSURED OR GUARANTEED BY ANY SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
TRANSFERRED ONLY (A) TO A UNITED STATES PERSON WITHIN THE MEANING OF SECTION
7701(a)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
(B) (i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR (II) IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OTHER SECURITIES OR “BLUE SKY” LAWS. IN SUCH CASE THE OWNER
TRUSTEE SHALL REQUIRE (I) THAT THE PROSPECTIVE TRANSFEREE CERTIFY TO THE OWNER
TRUSTEE AND THE DEPOSITOR IN WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH
CERTIFICATION SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER TRUSTEE
AND (II) IF REQUESTED BY THE OWNER TRUSTEE, A WRITTEN OPINION OF COUNSEL (WHICH
SHALL NOT BE AT THE EXPENSE OF THE OWNER TRUSTEE OR THE DEPOSITOR) SATISFACTORY
TO THE OWNER TRUSTEE AND THE DEPOSITOR, TO THE EFFECT THAT SUCH TRANSFER WILL
NOT VIOLATE THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR JURISDICTION. ANY ATTEMPTED
TRANSFER IN CONTRAVENTION OF THE IMMEDIATELY PRECEDING RESTRICTIONS WILL BE VOID
AB INITIO AND THE PURPORTED TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER
OF THE CERTIFICATE FOR ALL PURPOSES.

NO CERTIFICATE OR INTEREST THEREIN MAY BE ACQUIRED BY OR FOR THE ACCOUNT OF
(I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO
THE PROVISIONS OF TITLE I OF ERISA, (II) A “PLAN” DESCRIBED IN AND SUBJECT TO
SECTION 4975 OF THE CODE, (III) ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT
THAT IS SUBJECT TO A

 

   A-1    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

LAW THAT IS SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION
PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE OR (IV) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR
A PLAN’S INVESTMENT IN THE ENTITY (EACH, A “BENEFIT PLAN INVESTOR”). BY
ACCEPTING AND HOLDING A CERTIFICATE (OR INTEREST THEREIN), THE HOLDER THEREOF
SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS NOT A BENEFIT PLAN
INVESTOR.

 

   A-2    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

NUMBER    $                     R-                   

NISSAN AUTO RECEIVABLES 2019-A OWNER TRUST

ASSET BACKED CERTIFICATE

Evidencing a fractional undivided ownership interest in the Issuer, as defined
below, the property of which includes a pool of retail installment sale
contracts secured by new, near-new and used automobiles and light-duty trucks
and sold to the Issuer by Nissan Auto Receivables Corporation II (“NARC II”).

(This Certificate does not represent an interest in or obligation of NARC II,
Nissan Motor Acceptance Corporation (“NMAC”), Nissan North America, Inc. or any
of their respective affiliates, except to the extent described below.)

THIS CERTIFIES THAT                      is the registered owner of
                     DOLLARS ($                ), nonassessable, fully-paid,
fractional undivided ownership interest in Nissan Auto Receivables 2019-A Owner
Trust (the “Trust”) formed by NARC II.

The Issuer was created by the Original Trust Agreement, as amended and restated
by the Amended and Restated Trust Agreement dated as of February 13, 2019, as
amended and supplemented from time to time, (the “Trust Agreement”), between
NARC II, as depositor (the “Depositor”), Wilmington Trust, National Association,
as owner trustee (the “Owner Trustee”), and U.S. Bank National Association, as
certificate registrar and paying agent, a summary of certain of the pertinent
provisions of which is set forth below. Capitalized terms used herein and not
otherwise defined have the meanings assigned to such terms in the Sale and
Servicing Agreement, dated as of February 13, 2019 (the “Sale and Servicing
Agreement”), among the Issuer, the Depositor, NMAC, as servicer (the
“Servicer”), and U.S. Bank National Association, as indenture trustee, as
applicable.

This Certificate is one of the duly authorized Certificates designated as “Asset
Backed Certificates” (the “Certificates”) issued pursuant to the Trust
Agreement. Certain debt instruments evidencing obligations of the Trust have
been issued under the Indenture, consisting of five classes of Notes designated
as “2.70786% Asset Backed Notes, Class A-1,” “2.82% Asset Backed Notes,
Class A-2a,” “LIBOR + 0.15% Asset Backed Notes, Class A-2b,” “2.90% Asset Backed
Notes, Class A-3” and “3.00% Asset Backed Notes, Class A-4” (collectively, the
“Notes”). This Certificate is issued under and is subject to the terms,
provisions and conditions of the Trust Agreement to which the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The property of the Trust includes a pool of retail installment sale
contracts secured by new, near-new and used automobiles and light-duty trucks
(the “Receivables”), all monies received after the Cut-off Date, security
interests in the vehicles financed thereby, certain bank accounts and the
proceeds thereof, proceeds from claims on certain insurance policies and certain
other rights under the Trust Agreement and the Sale and Servicing Agreement and
all proceeds of the foregoing.

 

   A-3    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

Under the Trust Agreement, there will be distributed on the 15th day of each
month or, if such 15th day is not a Business Day, the next Business Day, (each,
a “Distribution Date”), commencing on March 15, 2019 to the person in whose name
this Certificate is registered at the close of business on the related Record
Date, such Certificateholder’s pro rata portion of the amounts to be distributed
to Holders of the Certificates on such Distribution Date in respect of amounts
distributable to the Certificateholders of the Certificates pursuant to
Section 5.06 of the Sale and Servicing Agreement.

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Sale and Servicing Agreement and
the Indenture.

It is the intent of the Depositor, NMAC and the Certificateholders that, for
purposes of U.S. federal income tax, state and local income tax, any state
single business tax and any other income taxes, the Issuer will be treated as a
division or branch of the Person holding the beneficial ownership interests in
the Issuer for any period during which the beneficial ownership interests in the
Issuer are held by one person (or by multiple owners but each owner is treated
as the same Person for U.S. federal income tax purposes), and will be treated as
a partnership, and the Certificateholders will be treated as partners in that
partnership, for any period during which the beneficial ownership interests in
the Issuer are held by more than one person (and all such owners are not treated
as the same Person for U.S. federal income tax purposes). For any such period
during which the beneficial ownership interests in the Issuer are held by more
than one person, each Certificateholder, by acceptance of a Certificate or any
beneficial interest on a Certificate, agrees to treat, and to take no action
inconsistent with the treatment of, the Certificates as partnership interests in
the Issuer for such tax purposes.

Each Certificateholder, by its acceptance of a Certificate or any beneficial
interest in a Certificate, covenants and agrees that such Certificateholder will
not at any time institute against any Bankruptcy Remote Party, or join in any
institution against any Bankruptcy Remote Party of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States, federal or state bankruptcy or similar law.

Each Certificateholder by accepting a Certificate acknowledges that such
Certificateholder’s Certificates represent beneficial interests in the Issuer
only and do not represent interests in or obligations of Depositor, NMAC, the
Administrator, the Owner Trustee, the Indenture Trustee or any Affiliate thereof
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated in the Trust Agreement, the Certificates or
the Basic Documents. In furtherance of and not in derogation of the foregoing,
each Certificateholder, by accepting a Certificate, acknowledges and agrees that
it shall have no right, title or interest in or to any assets or interests
therein of the Depositor conveyed or purported to be conveyed by the Depositor
to another securitization trust or other Person or Persons in connection
therewith (whether by way of a sale, capital contribution or by virtue of the
granting of a lien) (“Other Assets”). To the extent that, notwithstanding the
agreements and provisions contained herein, a Certificateholder either
(i) asserts an interest or claim to, or benefit from, Other Assets, whether
asserted against or through the Depositor or any other Person owned by the
Depositor, or (ii) is deemed to have any such interest, claim or benefit in or
from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of

 

   A-4    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Federal Bankruptcy Code or any successor provision having similar effect under
the Bankruptcy Code), and whether deemed asserted against or through the
Depositor or any other Person owned by the Depositor, then each
Certificateholder, by accepting a Certificate, further acknowledges and agrees
that any such interest, claim or benefit in or from Other Assets is and shall be
expressly subordinated to the indefeasible payment in full of all obligations
and liabilities of the Depositor which, under the terms of the relevant
documents relating to the securitization of such Other Assets, are entitled to
be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to priority of distribution or application under
applicable law, including insolvency laws, and whether asserted against
Depositor or any other Person owned by the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement shall be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each Certificateholder, by
acceptance of a Certificate, further acknowledges and agrees that no adequate
remedy at law exists for a breach of this paragraph and the terms of this
paragraph may be enforced by an action for specific performance. The provisions
of this paragraph shall be for the third party benefit of those entitled to rely
thereon and shall survive the termination of the Trust Agreement.

Distributions on this Certificate will be made as provided in the Trust
Agreement by the Paying Agent by wire transfer or check mailed to each
Certificateholder of record without the presentation or surrender of this
Certificate or the making of any notation hereon. Except as otherwise provided
in the Trust Agreement and notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Owner Trustee of the
pendency of such distribution and only upon presentation and surrender of this
Certificate at the office or agency of the Paying Agent maintained for the
purpose by the Owner Trustee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or an authenticating agent, by manual or
facsimile signature, this Certificate shall not entitle the holder hereof to any
benefit under the Trust Agreement or the Sale and Servicing Agreement or be
valid for any purpose.

THIS CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

   A-5    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Certificate to be duly executed.

 

    NISSAN AUTO RECEIVABLES 2019-A OWNER TRUST     By:   WILMINGTON TRUST,
NATIONAL       ASSOCIATION, not in its individual       capacity but solely as
Owner Trustee Dated:                         By:  

 

      Authorized Signatory

 

   A-6    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Certificates referred to in the within-mentioned Trust
Agreement.

 

WILMINGTON TRUST NATIONAL

ASSOCIATION, not in its individual

capacity but solely as Owner Trustee

    Or   ___________________________________, in its individual capacity but
solely as Authenticating Agent  

not

By:                                          
                                                       By:
                                                                   
                            Authorized Signatory      
                        Authorized Signatory Date:          

 

   A-7    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

(REVERSE OF CERTIFICATE)

The Certificates do not represent an obligation of, or an interest in, the Owner
Trustee, NMAC, NARC II, Nissan North America, Inc. or any of their Affiliates
and no recourse may be had against such parties or their assets, except as may
be expressly set forth or contemplated herein or in the Trust Agreement or the
Basic Documents. In addition, this Certificate is not guaranteed by any
governmental agency or instrumentality and is limited in right of payment to
certain collections with respect to the Receivables (and certain other amounts),
all as more specifically set forth in the Trust Agreement and in the Sale and
Servicing Agreement. A copy of each of the Sale and Servicing Agreement and the
Trust Agreement may be examined during normal business hours at the principal
office of the Depositor, and at such other places, if any, designated by the
Depositor, by any Certificateholder upon written request.

The Trust Agreement may be amended by the parties thereto, without the consent
of any other Person in the manner set forth in Section 11.01 of the Trust
Agreement.

As provided in the Trust Agreement, and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies of the Certificate Registrar, accompanied by a written
instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by the holder hereof or such holder’s
attorney duly authorized in writing, and thereupon one or more new Certificates
of authorized denominations evidencing the same aggregate interest in the Issuer
will be issued to the designated transferee or transferees. The initial
Certificate Registrar appointed under the Trust Agreement is U.S. Bank National
Association, 111 Fillmore Avenue East, St. Paul, MN 55107, Attention: Bondholder
Services.

The Certificates are issuable only as registered Certificates without coupons in
denominations of $25,000 and in integral multiples of $1,000 in excess thereof.
As provided in the Trust Agreement and subject to certain limitations therein
set forth, Certificates are exchangeable for new Certificates of authorized
denominations evidencing the same aggregate denomination as requested by the
holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Owner Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge payable in connection therewith.

The Owner Trustee, the Certificate Registrar, the Paying Agent and any agent of
the Owner Trustee or the Certificate Registrar or the Paying Agent may treat the
person in whose name this Certificate is registered as the owner hereof for all
purposes and none of the Owner Trustee, the Certificate Registrar or any such
agent shall be affected by any notice to the contrary.

The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the earliest of (i) the maturity or
other liquidation of the last Receivable (or other asset) in the Owner Trust
Estate and the final distribution of all moneys or other property or proceeds of
the Owner Trust Estate in accordance with the terms of the Trust Agreement, the
Indenture and the Sale and Servicing Agreement (including, but not limited to,

 

   A-8    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

any property and proceeds to be deposited in the Collection Account pursuant to
the terms of the Sale and Servicing Agreement or to be released by the Indenture
Trustee from the Lien of the Indenture pursuant to the terms of the Indenture,
and (ii) the election by NMAC, as servicer of the Receivables under the Sale and
Servicing Agreement, or any successor servicer, to purchase the Collateral
(other than the Reserve Account pursuant to Section 9.01 of the Sale and
Servicing Agreement and the payment or distribution to all Securityholders of
all amounts required to be paid to them under the Indenture and the Trust
Agreement; provided, however, such right of purchase by the servicer is
exercisable only after the last day of the Collection Period as of which the
Pool Balance is less than or equal to 5% of the Original Pool Balance.

In the event of any conflict or inconsistency between the terms of this
Certificate and the term of the Basic Documents, the terms of the Basic
Documents shall control.

 

   A-9    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER

OF ASSIGNEE

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

 

the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

                                                                    
                                         
                                         
                                            Attorney to transfer said
Certificate on the books of the Certificate Registrar, with full power of
substitution in the premises.

 

Dated:    

*/

  Signature Guaranteed:  

*/

*/ NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

   A-10    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEREE REPRESENTATION LETTER

Nissan Auto Receivables 2019-A Owner Trust

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Nissan Auto Receivables 2019-A Owner Trust

U.S. BANK NATIONAL ASSOCIATION,

as Certificate Registrar

111 Fillmore Avenue East

St. Paul, MN 55107

Attention: Bondholder Services

Attention:    Corporate Trust Services — Nissan Auto Receivables 2019-A Owner
Trust

Re: Transfer of Nissan Auto Receivables 2019-A Owner Trust Certificates, (the
“Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.03 of the Amended and Restated
Trust Agreement, dated as of February 13, 2019 (the “Trust Agreement”), between
Nissan Auto Receivables Corporation II, as Depositor, Wilmington Trust, National
Association, as Owner Trustee (the “Owner Trustee”), and U.S Bank National
Association, as Certificate Registrar and Paying Agent, in connection with the
transfer by                                  (the “Seller”) to the undersigned
(the “Purchaser”) of $                     balance of the Certificates.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the Trust Agreement.

In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:

☐     I acknowledge that the Certificates have not been and will not be
registered under the Securities Act or the securities law of any jurisdiction;

 

   B-1    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

☐    I acknowledge that if in the future I decide to resell, assign, pledge or
otherwise transfer any Certificates, such Certificates may be resold, assigned,
pledged or transferred only (A) to a United States person within the meaning of
Section 7701(a)(30) of the Code and (B) (i) pursuant to an effective
registration statement under the Securities Act or (ii) in a transaction exempt
from the registration requirements of the Securities Act and other securities or
“Blue Sky” laws;

☐     I am not a Non-U.S. Person (as defined in the Trust Agreement);

☐     In the event of any subsequent transfer of a Certificate (or any interest
therein), I shall comply with Section 1446(f) of the Code (including with
respect to deducting and withholding from the purchase price paid in respect of
such Certificate unless I obtained a certificate providing for an exemption from
such withholding);

☐     I am not, and I am not acquiring the Certificate (or any interest therein)
for the account of (i) an employee benefit plan as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to the provisions of Title I of ERISA, (ii) a “plan” described in and
subject to Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) any other employee benefit plan or arrangement that is subject to
a law that is similar to the fiduciary responsibility or prohibited transaction
provisions of ERISA or Section 4975 of the Code or (iv) any entity whose
underlying assets include plan assets by reason of an employee benefit plan’s or
a plan’s investment in the entity. Each Person who acquires any Certificate or
interest therein will certify that the foregoing conditions are satisfied;

☐     I acknowledge that after this transfer (or purported transfer), the Issuer
would not have more than 95 direct or indirect beneficial owners of any interest
in the Certificates;

☐     This transfer is not effected through an established securities market or
secondary market or substantial equivalent thereof within the meaning of
Section 7704 of the Code or would make the Issuer ineligible for “safe harbor”
treatment under Section 7704 of the Code;

☐     I either (A) am not, and will not become, a partnership, Subchapter S
corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) am such an entity,
but (x) none of the direct or indirect beneficial owners of any of the interests
in me have allowed or caused, or will allow or cause, 50% or more (or such other
percentage as the Depositor may establish prior to the time of such proposed
transfer) of the value of such interests to be attributable to my ownership of
Certificates and (y) it is not and will not be a principal purpose of the
arrangement involving my beneficial interest in any Certificates to permit any
partnership to satisfy the 100 partner limitation of Treasury Regulation
Section 1.7704-1(h)(1)(ii) necessary for such partnership not to be classified
as a publicly traded partnership under the Code;

 

   B-2    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

☐     If I am acquiring any Certificate (or interest therein) for the account of
one or more Persons, (A) I shall provide to the Owner Trustee and the Depositor
information as to the number of such Persons and any changes in the number of
such Persons and (B) any such change in the number of Persons for whose account
a Certificate is held shall require the written consent of the Owner Trustee,
which consent shall be granted unless the Owner Trustee determines that such
proposed change in number of Persons would create a risk that the Issuer would
be classified for federal or any applicable state tax purposes as an association
(or a publicly traded partnership) taxable as a corporation;

☐     I understand that the Certificates will bear legends substantially as set
forth in Section 3.09 of the Trust Agreement;

☐     (A) I shall provide to the Owner Trustee and the Depositor any further
information required by the Issuer to comply with the Sections 6221 through 6241
of the Code, including Section 6226(a) of the Code (and any corresponding
provision of state law) and (B) if I am not the Certificate Owner, such
Certificate Owner shall provide to the Owner Trustee and the Depositor any
further information required by the Issuer to comply with Sections 6221 through
6241 of the Code, including Section 6226(a) of Code (and any corresponding
provision of state law) and, to the extent necessary for the Issuer to make an
election under Section 6226(a) of the Code (or any corresponding provision of
state law), hereby appoints me as its agent for purposes of receiving any
notifications or information pursuant to the notice requirements under
Section 6226(a)(2) of the Code (and any corresponding provision of state law);

☐     This transfer of a Certificate (or interest therein) (i) does not cause
the Issuer to be a Section 385 Controlled Partnership (i.e., 80 percent or more
of the Issuer’s ownership interests are owned, directly or indirectly, by one or
more members of a Section 385 Expanded Group) that has an expanded group partner
(within the meaning of Treasury Regulation section 1.385-3(g)(12)) which is a
Domestic Corporation or (ii) it does cause the Issuer to be a Section 385
Controlled Partnership but (x) no member of such Section 385 Expanded Group owns
any Notes and (y) no Section 385 Controlled Partnership of such Section 385
Expanded Group owns any Notes (in the case of clause (x), unless such member, or
in the case of clause (y), unless each member of the Section 385 Expanded Group
that is a partner in such Section 385 Controlled Partnership is a member of the
consolidated group (as described in Treasury Regulation section 1.1502-1(h))
which includes such Domestic Corporation) (for purposes of determining the
Issuer’s ownership interests in this paragraph, taking any Retained Notes into
account either as debt interests or ownership interests based on whichever
treatment, if any, would result in the Issuer being treated as a Section 385
Controlled Partnership for purposes of applying this paragraph’s restriction (it
being understood that if the Retained Notes are taken into account as ownership
interests for this purpose then the Retained Notes are not also considered Notes
for the Note ownership restriction of this paragraph));

☐     This transfer of a Certificate (or interest therein) (i) does not result
in the Issuer becoming disregarded as an entity separate for U.S. federal income
tax purposes from a Domestic Corporation or (ii) does result in the Issuer
becoming disregarded as an entity separate for U.S. federal income tax purposes
from a Domestic Corporation but (x) no member of a Section 385 Expanded Group
that includes such Domestic Corporation owns any Notes and (y) no Section 385
Controlled Partnership of such Section 385 Expanded Group owns any Notes (in

 

   B-3    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

the case of clause (x), unless such member, or in the case of clause (y), unless
each member of the Section 385 Expanded Group that is a partner in such
Section 385 Controlled Partnership is a member of the consolidated group (as
described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation) (for purposes of determining the Issuer’s ownership
interests in this paragraph, taking any Retained Notes into account either as
debt interests or ownership interests based on whichever treatment, if any,
would result in the Issuer being treated as a disregarded entity for purposes of
applying this paragraph’s restriction (it being understood that if the Retained
Notes are taken into account as ownership interests for this purpose then the
Retained Notes are not also considered Notes for the Note ownership restriction
of this paragraph));

☐     No transfer of the Certificates (or any interest therein) is a transfer of
a Certificate (or any interest therein) with a Certificate Balance of less than
2.1% of the entire Certificate Balance; and

☐     Any attempted transfer that would cause the number of direct or indirect
beneficial owners of Certificates in the aggregate to exceed 95 or otherwise
cause the Issuer to become a publicly traded partnership for income tax purposes
shall be a void transfer.

☐     I understand that if I am acquiring the Certificates as agent or nominee
for any other person(s), such person(s) confirm the representations in the above
paragraphs as such representations apply to such person(s).

[Signature appears on next page]

 

   B-4    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser hereby executes this Transferee Representation
Letter on the ___ day of _______________.

 

Very truly yours,  

 

  , The Purchaser   By:  

 

  Name:     Title:  

 

   B-5    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFEROR REPRESENTATION LETTER

Nissan Auto Receivables 2019-A Owner Trust

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Nissan Auto Receivables 2019-A Owner Trust

U.S. BANK NATIONAL ASSOCIATION,

as Certificate Registrar

111 Fillmore Avenue East

St. Paul, MN 55107

Attention: Bondholder Services

 

Attention: Corporate

Trust Services — Nissan Auto Receivables 2019-A Owner Trust

Re: Transfer of Nissan Auto Receivables 2019-A Owner Certificates, (the
“Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.03 of the Amended and Restated
Trust Agreement, dated as of February 13, 2019 (the “Trust Agreement”), between
Nissan Auto Receivables Corporation II, as Depositor, Wilmington Trust, National
Association, as Owner Trustee (the “Owner Trustee”), and U.S. Bank National
Association as Certificate Registrar and Paying Agent, in connection with the
transfer by the undersigned (the “Seller”) to
                                         (the “Purchaser”) of
$                     balance of the Certificates. Capitalized terms used and
not otherwise defined herein have the meanings ascribed thereto in the Trust
Agreement. The Seller hereby certifies, represents and warrants to you, as
Certificate Registrar, that:

1. The Seller is the lawful owner of the Transferred Certificates with the full
right to transfer such Certificates free from any and all claims and
encumbrances whatsoever.

2. Neither the Seller nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold or otherwise disposed of any Transferred Certificate,
any interest in any Transferred Certificate or any other similar security to any
person in any manner, (b) solicited any offer to buy or accept a transfer,
pledge or other disposition of any Transferred Certificate, any interest in any
Transferred Certificate or any other similar security from any person in any
manner, (c) otherwise approached or negotiated with respect to any Transferred
Certificate, any interest in any Transferred Certificate or any other similar
security with any

 

   C-1    (NAROT 2019-A Amended & Restated Trust Agreement)



--------------------------------------------------------------------------------

person in any manner, (d) made any general solicitation by means of general
advertising or in any other manner, or (e) taken any other action, which (in the
case of any of the acts described in clauses (a) through (e) hereof) would
constitute a distribution of any Transferred Certificate under the Securities
Act of 1933, as amended (the “Securities Act”), or would render the disposition
of any Transferred Certificate a violation of Section 5 of the Securities Act or
any state securities laws, or would require registration or qualification of any
Transferred Certificate pursuant to the Securities Act or any state securities
laws.

 

Very truly yours,

 

(Seller) By:  

 

Name:  

 

Title:  

 

 

   C-2    (NAROT 2019-A Amended & Restated Trust Agreement)